EXHIBIT 10.3
 

 
EXECUTION VERSION






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SENIOR INTERIM LOAN AGREEMENT
 
among
 
AVIS BUDGET HOLDINGS, LLC,
 
AVIS BUDGET CAR RENTAL, LLC,
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto,
 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,
 
MORGAN STANLEY SENIOR FUNDING, INC.,


and


CITIBANK, N.A.,
as Co-Syndication Agents,
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
THE BANK OF NOVA SCOTIA


and


THE ROYAL BANK OF SCOTLAND PLC,
as Co - Documentation Agents,


Dated as of September 22, 2011
 


 


  MORGAN STANLEY SENIOR FUNDING, INC.,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT AGRICOLE SECURITIES (USA) INC.,
THE BANK OF NOVA SCOTIA
 AND
RBS SECURITIES INC.
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS
 


 


 

 
SECTION 1.                      DEFINITIONS
1
   
1.1           Defined Terms
1
   
1.2           Other Definitional Provisions
27
   
SECTION 2.                      AMOUNT AND TERMS OF COMMITMENTS
28
   
2.1           Interim Loan Commitments
28
   
2.2           Procedure for Borrowing
28
   
2.3           Repayment of Loans
28
   
2.4           [Reserved]
28
   
2.5           [Reserved]
28
   
2.6           [Reserved]
28
   
2.7           [Reserved]
28
   
2.8           Fees, etc
28
   
2.9           Termination or Reduction of Commitments
28
   
2.10           Optional Prepayments
29
   
2.11           Mandatory Prepayments
29
   
2.12           Conversion and Continuation Options
30
   
2.13           Limitations on Eurocurrency Tranches
30
   
2.14           Interest Rates and Payment Dates
30
   
2.15           Computation of Interest and Fees
31
   
2.16           Inability to Determine Interest Rate
31
   
2.17           Pro Rata Treatment and Payments
31
   
2.18           Requirements of Law
32
   
2.19           Taxes
33
   
2.20           Indemnity
33
   
2.21           Change of Lending Office
36
   
2.22           Replacement of Lenders
36
   
2.23           Defaulting Lenders
37
   
2.24           Permanent Refinancing
38
   
2.25           AHYDO
40
   
SECTION 3.                      [RESERVED]
40
   
SECTION 4.                      REPRESENTATIONS AND WARRANTIES
40
   
4.1           Financial Condition
40
   
4.2           No Change
41
   
4.3           Existence; Compliance with Law; Power
41
   
4.4           Authorization; Enforceable Obligations
41
   
4.5           No Legal Bar
41
   
4.6           Litigation
42
   
4.7           No Default
42
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
4.8           Ownership of Property; Liens
42
   
4.9           Intellectual Property
42
   
4.10           Taxes
42
   
4.11           Federal Regulations
42
   
4.12           ERISA
42
   
4.13           Investment Company Act; Other Regulations
43
   
4.14           Subsidiaries
43
   
4.15           Use of Proceeds
43
   
4.16           Accuracy of Information, etc
43
   
SECTION 5.                      CONDITIONS PRECEDENT
44
   
5.1           Commitment Effective Date
44
   
5.2           Initial Funding Date
45
   
5.3           Certain Funds
46
   
5.4           Acceptance of Proceeds
47
   
5.5           Officer’s Certificate
47
   
SECTION 6.                      AFFIRMATIVE COVENANTS
47
   
6.1           Financial Statements
47
   
6.2           Certificates; Other Information
48
   
6.3           Payment of Obligations
49
   
6.4           Maintenance of Existence; Compliance
49
   
6.5           Maintenance of Property; Insurance
49
   
6.6           Inspection of Property; Books and Records; Discussions
49
   
6.7           Notices
49
   
6.8           Environmental Laws
50
   
6.9           Maintenance of Ratings
50
   
6.10           [Reserved]
50
   
6.11           Use of Proceeds
50
   
6.12           Scheme Affirmative Covenants
50
   
6.13           Existing Debt Repayment
51
   
6.14           Additional Guarantors
51
   
6.15           Second Lien Security Documents
52
   
SECTION 7.                      NEGATIVE COVENANTS
52
   
7.1           [Reserved]
52
   
7.2           Indebtedness
52
   
7.3           Liens
54
   
7.4           Fundamental Changes
56
   
7.5           Disposition of Property
57
   
7.6           Restricted Payments
58
   
7.7           Investments
59
   
7.8           Optional Payments and Modifications of Certain Agreements
61
   
7.9           Transactions with Affiliates
62
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
7.10           Sales and Leasebacks
62
   
7.11           Changes in Fiscal Periods
62
   
7.12           Clauses Restricting Subsidiary Distributions
63
 
 
7.13           Lines of Business
63 
 
 
7.14           Business Activities of Holdings
63
 
 
7.15           Scheme Negative Covenants
64
 
 
7.16           Specified Negative Covenants
67
 
 
SECTION 8.                      EVENTS OF DEFAULT
67
 
 
SECTION 9.                      THE AGENTS
67
 
 
9.1           Appointment
67
 
 
9.2           Delegation of Duties
67
 
 
9.3           Exculpatory Provisions
67
 
 
9.4           Reliance by Administrative Agent
67
 
 
9.5           Notice of Default
68
 
 
9.6           Non-Reliance on Agents and Other Lenders
68
 
 
9.7           Indemnification
68
 
 
9.8           Agent in Its Individual Capacity
69
 
 
9.9           Successor Administrative Agent
69
 
 
9.10           Co-Documentation Agents and Co-Syndication Agents
69
 
 
SECTION 10.                                MISCELLANEOUS
69
 
 
10.1           Amendments and Waivers
69
 
 
10.2           Notices
71
 
 
10.3           No Waiver; Cumulative Remedies
72
 
 
10.4           Survival of Representations and Warranties
72
 
 
10.5           Payment of Expenses and Taxes
72
 
 
10.6           Successors and Assigns; Participations and Assignments
73
 
 
10.7           Adjustments; Set-off
76
 
 
10.8           Counterparts
76
 
 
10.9           Severability
76
 
 
10.10           Integration
76
 
 
10.11           GOVERNING LAW
77
 
 
10.12           Submission To Jurisdiction; Waivers
77
 
 
10.13           Judgment
77
 
 
10.14           Acknowledgements
77
 
 
10.15           Releases of Guarantees
78
 
 
10.16           Confidentiality
78
 
 
10.17           WAIVERS OF JURY TRIAL
78
 
  10.18           USA Patriot Act        79  

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULES:
 

 
1.1A
Commitments
   
1.1B
Excluded Subsidiaries
   
1.1D
Separation Agreement
   
1.1E
Tax Sharing Agreement
   
4.4
Consents, Authorizations, Filings and Notices
   
4.9
Intellectual Property Matters
   
4.14
Subsidiaries
   
4.15
Sources and Uses
   
7.2(f)
Existing Indebtedness
   
7.3(g)
Existing Liens
   
7.5(h)
Dispositions
   
7.7(k)
Investments
   
7.9
Permitted Transactions
   
7.12
Certain Agreements
 




 
EXHIBITS:
 

 
A
Form of Exchange Notice
   
B
Form of Compliance Certificate
   
C
Form of Closing Certificate
   
D
Form of Assignment and Assumption
   
E
Form of Legal Opinion of Kirkland & Ellis LLP
   
F
Form of Exemption Certificate
 









ANNEXES:



 
A
Form of Fleet Financing Forecast
 



 
 
 

--------------------------------------------------------------------------------

 
 
SENIOR INTERIM LOAN AGREEMENT (this “Agreement”), dated as of September 22,
2011, among AVIS BUDGET HOLDINGS, LLC, a Delaware limited liability company
(“Holdings”), AVIS BUDGET CAR RENTAL, LLC, a Delaware limited liability company
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties hereto (the “Lenders”), MORGAN STANLEY SENIOR FUNDING,
INC. and CITIBANK, N.A., as co-syndication agents (in such capacity, the
“Co-Syndication Agents”), CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, THE
BANK OF NOVA SCOTIA and THE ROYAL BANK OF SCOTLAND PLC, as co-documentation
agents (in such capacity, the “Co-Documentation Agents”), and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent.


Pursuant to the Implementation Agreement, dated as of June 14, 2011 (together
with schedules and exhibits thereto, the “Scheme Acquisition Agreement”) by and
between AE Consolidation Limited (Company number 7666089), a limited liability
company formed under the laws of England and Wales (“Bidco”) and Avis Europe plc
(Company number 3311438), a public limited company incorporated under the laws
of England and Wales (the “Target”), Bidco has agreed to acquire (the
“Acquisition”) all of the Target Shares, to be effected by way of a Scheme or,
if a Conversion Notice has been delivered, an Offer and subsequent purchases
thereof.
 
In connection with the Acquisition, the Borrower has requested the Lenders to
extend credit to the Borrower in the form of Interim Loans (as this and other
capitalized terms used in these preliminary statements are defined in Section
1.1 below) in an aggregate amount not to exceed $580,000,000.
 
The proceeds of the Interim Loans, together with (i) a portion of cash on hand
of the Borrower, (ii) the proceeds of the issuance and sale of Securities and
(iii) the proceeds of the issuance of Incremental Term Loans will be used to pay
the Acquisition Consideration and the Transaction Expenses.
 
The Lenders are willing to extend such Interim Loans on the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.                       DEFINITIONS


1.1 Defined Terms.  As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABG”: Avis Budget Group, Inc., a Delaware corporation.
 
“ABG Convertible Notes”: 3.50% convertible senior notes due in 2014 issued by
ABG or any Indebtedness issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund such convertible
senior notes.
 
“ABG Escrow Agreement”: the escrow agreement dated June 13, 2011 between,
amongst others, ABG, Citigroup Global Markets Limited, Morgan Stanley & Co.
Limited and Citibank, N.A. London Branch.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b)(i) the Federal Funds Effective Rate
 
 
1

--------------------------------------------------------------------------------

 
in effect on such day plus (ii) ½ of 1% and (c)(i) the Eurocurrency Rate for a
one month interest period in effect on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus (ii) 1%; provided
that ABR shall, in any event, be at all times no less than 2.50 %.  If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, ABR shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. For purposes hereof:  (1) “Prime Rate” shall mean the
rate of interest per annum published from time to time by The Wall Street
Journal as the “prime rate” for the United States; each change in the Prime Rate
shall be effective as of the opening of business on the date such change is
announced as being effective (provided that if the Wall Street Journal is not
published on a date for which the Prime Rate must be determined, reference shall
be made to the prime rate published in the Wall Street Journal on the
nearest-preceding date on which the Wall Street Journal was published) (it being
understood that the Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available) and (2) the Eurocurrency
Rate for any day shall be based on the rate per annum appearing on the page of
the Reuters Screen which displays an average British Bankers Association
Interest Settlement Rate (such page currently being LIBOR01 page) for deposits
(for delivery on the first day of such period), determined as of approximately
11:00 a.m. (London, England time), on such date.  Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Acceptance Condition”: if a Conversion Notice has been delivered, the condition
with respect to the number of acceptances to the Offer which must be secured to
declare the Offer unconditional as to acceptances (as set out in the Offer Press
Release and which shall not be less than 75% of the Target Shares outstanding).
 
“Acquisition”: as defined in the preliminary statements to this Agreement.
 
“Acquisition Conditions Precedent”: the conditions listed in paragraphs 1 and 2
of Part A of Part 3 of the Scheme Circular or, if a Conversion Notice has been
delivered, the corresponding conditions precedent in the Offer Press Release to
the extent applicable.
 
“Acquisition Consideration”: an aggregate amount required to consummate the
Acquisition, exclusive of all fees and expenses.
 
“Acquisition Documentation”: the Scheme Documentation or, if a Conversion Notice
has been delivered, the Offer Document.
 
“AESOP Base Indenture”:  the Second Amended and Restated Base Indenture, dated
as of June 3, 2004, between the AESOP Issuer and the AESOP Trustee, as amended,
modified or supplemented from time to time.
 
“AESOP Financing Program”:  the transactions contemplated by the AESOP Base
Indenture, as it may be from time to time further amended, supplemented or
modified, and the instruments and agreements referenced therein and otherwise
executed in connection therewith, and any successor program.
 
 
2

--------------------------------------------------------------------------------

 
“AESOP Indebtedness”:  any Indebtedness incurred pursuant to the AESOP Financing
Program.
 
“AESOP Issuer”:  Avis Budget Rental Car Funding (AESOP) LLC.
 
“AESOP Trustee”:  The Bank of New York Mellon Trust Company, N.A., in its
capacity as Trustee under the AESOP Base Indenture.
 
“Administrative Agent”:  Morgan Stanley Senior Funding, Inc., together with its
affiliates, as the arranger of the Interim Loan Commitments and as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.
 
“Additional Foreign Vehicle Indebtedness”:  as defined in the definition of
“Consolidated Total Debt.”
 
“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
 
“Agents”:  the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, (a) prior to the
Initial Funding Date, an amount equal to the Interim Loan Commitments of such
Lender and (b) thereafter, an amount equal to the aggregate then unpaid
principal amount of such Lender’s Loans.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”: (i) for each Interim Loan, the rate per annum equal to (a)
7.50% for Eurocurrency Loans and (b) 6.50% for ABR Loans, in each case subject
to adjustment as follows:  if the Loans are not paid within the three-month
period following the Initial Funding Date, the Applicable Margin shall increase
by 0.50% per annum at the end of such three-month period and shall increase by
an additional 0.50% per annum at the end of each three-month period thereafter,
subject to the Total Cap (as defined in the Fee Letter) and (ii) for each
Extended Term Loan, the rate per annum equal to the Total Cap.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (j), (k), (l), (m) or (o) of Section 7.5) that yields gross proceeds to any
Loan Party (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$25,000,000.
 
“Assignee”:  as defined in Section 10.6(b).
 
 
3

--------------------------------------------------------------------------------

 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.
 
“Avis Budget Finance”:  Avis Budget Finance, Inc., a Delaware corporation.
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Bidco”: as defined in the preliminary statements to this Agreement.
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrower Escrow Agreement”: the escrow agreement dated as of the date hereof,
2011 between, amongst others, the Borrower, Citigroup Global Markets Limited,
Morgan Stanley & Co. Limited and Citibank, N.A. London Branch.
 
“Bridge Commitment Fee”: as defined in Section 2.8(a).
 
“Budget”:  as defined in Section 6.2(c).
 
“Budget Truck Division”:  the truck rental business of Budget Rent A Car System,
Inc. and its Subsidiaries.
 
“Business Day”:  any day other than a Saturday, Sunday or other day on which
banks in the State of New York are permitted to close; provided, however, that
when used in connection with a Eurocurrency Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
in the London Interbank market.
 
“Canadian Securitization Entity”: WTH Funding Limited Partnership, WTH Car
Rental Limited Partnership, each an Ontario limited partnership, and any other
special purpose entity formed for the purpose of engaging in vehicle financing
in Canada including, without limitation, any other partnerships formed from time
to time and each of the special purpose entities that may be partners in WTH
Funding Limited Partnership, WTH Car Rental Limited Partnership or in any other
such partnerships.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Confirmation”: the letter among the Borrower, ABG, Avis Budget Holdings,
LLC Bidco, Citigroup Global Markets Limited and Morgan Stanley & Co. Limited,
relating to, among other things, the proceeds of certain additional loans
incurred by the Borrower, and the procedures to be implemented in respect
thereof, as amended, supplemented or modified from time to time.
 
 
4

--------------------------------------------------------------------------------

 
“Cash Equivalents”:  any of the following, to the extent acquired for investment
and not with a view to achieving trading profits: (a) obligations fully backed
by the full faith and credit of the federal government of the United States or
any Member State or any agency or instrumentality thereof maturing not in excess
of twelve months from the date of acquisition, (b) commercial paper maturing not
in excess of twelve months from the date of acquisition and rated at least “P-1”
by Moody’s or “A-1” by S&P on the date of such acquisition, (c) the following
obligations of any Lender or any domestic commercial bank having capital and
surplus in excess of $500,000,000, which has, or the holding company of which
has, a commercial paper rating meeting the requirements specified in clause (b)
above: (i) time deposits, certificates of deposit and acceptances maturing not
in excess of twelve months from the date of acquisition, or (ii) repurchase
obligations with a term of not more than thirty days for underlying securities
of the type referred to in clause (a) above, (d) money market funds that invest
exclusively in interest bearing, short-term money market instruments and adhere
to the minimum credit standards established by Rule 2a-7 of the Investment
Company Act of 1940, as amended, (e) municipal securities: (i) for which the
pricing period in effect is not more than twelve months long and (ii) rated at
least “P-1” by Moody’s or “A-1” by S&P and (f) foreign investments substantially
comparable to the investments described in clauses (b), (c), (d) and (e) above
in connection with managing cash of any Subsidiary having operations in a
foreign country.
 
“Cash Items Cap”: as defined in the definition of “Consolidated EBITDA”.
 
“Certain Funds Covenant”: solely in relation to the Borrower and Bidco only
(and, for the avoidance of doubt, excluding any other Group Member, Target and
its Subsidiaries), the covenants set forth in Sections 7.3, 7.4, 7.5, 7.6, 7.11,
7.15 (other than clause (c) thereof), 7.16 and  6.12 (other than clauses (c),
(f), (g) and (h) thereof), and in the case of Bidco only (and, for the avoidance
of doubt, excluding any other Group Member, Target and its Subsidiaries), the
covenants set forth in Sections 7.2, 7.8 and 7.9.
 
“Certain Funds Default”: any Event of Default, in each case relating to the
Borrower and Bidco only (and, for the avoidance of doubt excluding any other
Group Member, Target and its Subsidiaries), arising under clauses (a) and (f) of
Section 8.
 
“Certain Funds Period”: the period from and including the Commitment Effective
Date and ending on the earliest of:
 
 
(a)
if (i) the Scheme Effective Date or, as the case may be, Offer Unconditional
Date has not occurred by the Long Stop Date and (ii) paragraph (d) below does
not apply, the Long Stop Date;



 
(b)
the date on which the Scheme lapses or is withdrawn (other (i) than in
connection with the conversion of the Scheme into an Offer or (ii) if paragraph
(d) below applies) or, if an Offer is made, the date on which the Offer lapses,
terminates or is withdrawn in accordance with its terms;



 
(c)
the date which falls:



 
(i)
if the Acquisition is effected by way of a Scheme, 15 days after the Scheme
Effective Date; or

 
 
(ii)
if the Acquisition is effected by way of an Offer (other than as contemplated by
paragraph (d) below), 60 days after the Offer Unconditional Date, or if Bidco
has sent to minority shareholders notices

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
pursuant to section 979 of the Companies Act before such date, such longer
period as is necessary to enable Bidco to acquire the remaining Target Shares
pursuant to the squeeze-out procedures under Chapter 3 of Part 28 of the
Companies Act; provided that the Certain Funds Period shall in any event end on
the date that is 102 days after the Offer Unconditional Date, unless such 102nd
day is prior to the Long Stop Date, in which case the Certain Funds Period shall
end on the Long Stop Date; and

 
 
 
(d)
if the Scheme fails to become effective due to not receiving the requisite
Target shareholder or court approval and ABG or any of its Subsidiaries
(including Bidco) launches an Offer by virtue of the requirements imposed on ABG
or any of its Subsidiaries (including Bidco), pursuant to the irrevocable
undertaking to vote in favor of the Scheme and/or accept the Offer given by the
Target’s majority shareholder on June 13, 2011, the date which falls 42 days
after the launch of such Offer by publication of an Offer Document (unless such
42nd day is prior to the Long Stop Date, in which case the Certain Funds Period
shall end on the Long Stop Date).

 
“Change in Control”: (a) the acquisition by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the Commitment Effective Date), directly or
indirectly, beneficially or of record, of ownership or control of in excess of
50% of the voting common stock of ABG on a fully diluted basis at any time or
(b) if at any time, individuals who at the Commitment Effective Date constituted
the board of directors of ABG (together with any new directors whose election by
such board of directors or whose nomination for election by the shareholders of
ABG, as the case may be, was approved by a vote of the majority of the directors
then still in office who were either directors at the Commitment Effective Date
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the board of directors of ABG, (c)
ABG shall cease to own, directly or through one or more Wholly-Owned
Subsidiaries, all of the capital stock of Holdings, free and clear of any direct
or indirect Liens (other than statutory Liens) or (d) Holdings shall cease to
directly own all of the capital stock of the Borrower, free and clear of any
direct or indirect Liens (other than statutory Liens or Liens created by the
Security Documents).
 
“Clean-up Period”: as defined in Section 8.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Documentation Agent”:  as defined in the preamble hereto.
 
“Co-Syndication Agent”:  as defined in the preamble hereto.
 
“Collateral”:  as defined in the Existing Credit Agreement.
 
“Commitment Effective Date”: the date on which the conditions precedent set
forth in Section 5.1 hereof are satisfied.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Companies Act”: the Companies Act of 2006 of England and Wales, as amended.
 
 
6

--------------------------------------------------------------------------------

 
“Companies House”: the office for company administration and registrations in
England and Wales operated by the Registrar of Companies.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
 
“Confidential Information Memoranda”: one or more confidential information
memoranda and other materials, in each case in form and substance customary for
transactions of this type (including disclosure limitations in compliance with
the requirements of the Takeover Panel as set out in Practice Statement No. 25
(Debt Syndication During Offer Periods)) and otherwise reasonably satisfactory
to both the Lead Arrangers and the Borrower, to be used in connection with the
syndication of the Facility provide herein.
 
“Consolidated EBITDA”:  without duplication, for any period, Consolidated Net
Income plus
 
(a)  
provision for taxes based on income;

 
(b)  
depreciation expense (excluding any such expense attributable to depreciation of
Eligible Assets);

 
(c)  
Consolidated Total Interest Expense;

 
(d)  
amortization expense (excluding any such expense attributable to amortization of
Eligible Assets);

 
(e)  
non-cash stock option and restricted stock grant expense;

 
(f)  
(i) separation, integration, restructuring and severance cash items and (ii)
other extraordinary, unusual, exceptional or non-recurring cash items, in the
case of each of (i) and (ii) in an aggregate amount not to exceed $75,000,000 in
any period of four consecutive fiscal quarters (the “Cash Items Cap”); provided
that, upon consummation of the Acquisition, to the extent paid or incurred in
connection with the Acquisition, the Cash Items Cap shall be increased by an
additional $75,000,000 for any period ended after the date of the consummation
of the Acquisition through the eighth full fiscal quarter immediately following
the date of the consummation of the Acquisition.

 
(g)  
other unusual or non-recurring non-cash expenses or losses, including fees,
expenses and charges associated with the transactions contemplated by the
Separation Agreement;

 
 
 
7

--------------------------------------------------------------------------------

 
 
(h)  
unrealized losses from interest rate, foreign exchange and gasoline Swap
Agreements;

 
(i)  
any other non-cash charges and expenses (including amortization of deferred
financing fees), in the case of each of (a)-(h) above, to the extent such items
are reflected as a charge in the calculation of Consolidated Net Income for such
period;

 
(j)  
 fees, expenses and transaction costs paid or incurred in connection with the
Acquisition and the financing thereof, whether or not successful;

 
(k)  
[reserved];

 
(l)  
the amount of cost savings, operating expense reductions and synergies projected
by the Borrower in good faith to be realized not later than the end of the sixth
full fiscal quarter immediately following the date of the consummation of the
Acquisition in connection with the Acquisition as a result of specified actions
taken or with respect to which substantial steps have been taken by the Borrower
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) a
certificate signed by a Responsible Officer shall be delivered to the
Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 6.2(b), certifying that such cost savings,
operating expense reductions and synergies are reasonably expected and factually
supportable in the good faith judgment of the Borrower, (B) the aggregate amount
of cost savings, operating expense reductions and projected synergies added
pursuant to this clause (l) shall not exceed $70,000,000 in the aggregate during
the term of this Agreement, (C) no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (l) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period, and (D)
projected amounts (and amounts not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (l) to the extent
occurring more than four full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies;

 
(m)  
[reserved]; and

 
(n)  
 fees and expenses paid or incurred in connection with any other Investment,
Material Disposition, issuance or amendment of Indebtedness or Capital Stock,
whether or not successful.

 
Notwithstanding the foregoing, in calculating Consolidated EBITDA for any
period, pro forma effect shall be given to (i)(A) any non-recurring gains
(losses) on business unit dispositions outside the ordinary course of business
and (B) any unusual or non-recurring non-cash income, in the case of each of (A)
and (B) above, to the extent such items are reflected as income (losses) in the
calculation of Consolidated Net Income for such period and (ii) any cash
payments made during such period in respect of items described in clause (g) and
(h) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or non-cash or unrealized losses were reflected as a charge in the
calculation of Consolidated Net Income, all as determined on a consolidated
basis in accordance with GAAP. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Leverage Ratio, (i)
if at any time during or following such Reference
 
 
8

--------------------------------------------------------------------------------

 
Period the Borrower or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during or following
such Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means the Acquisition and any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $25,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property under Section 7.5(f), (g)
or (h) that yields gross proceeds to the Borrower or any of its Subsidiaries in
excess of $25,000,000.
 
“Consolidated Financial Statements”:  as defined in Section 4.1(b).
 
“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
 
“Consolidated Net Income”:  for any period for which such amount is being
determined, the net income (or loss) of the Borrower and its Subsidiaries during
such period determined on a consolidated basis for such period taken as a single
accounting period in accordance with GAAP; provided that there shall be excluded
(i) income (loss) of any Person (other than a Subsidiary of the Borrower) in
which the Borrower or any of its Subsidiaries has any equity investment or
comparable interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or its Subsidiaries by such Person
during such period, (ii) any extraordinary after-tax gains, (iii) any
extraordinary pretax losses and expenses, (iv) any unusual pretax non-cash
losses and expenses and (v) any income (loss) for such period from discontinued
operations in accordance with GAAP.
 
“Consolidated Secured Debt”:  at any date, the sum of the aggregate principal
amount of all Consolidated Total Debt that is secured by a Lien on any asset of
the Borrower or its Subsidiaries.  
 
“Consolidated Secured Leverage Ratio”:  as at the last day of any period, the
ratio of (a) Consolidated Secured Debt on such day to (b) Consolidated EBITDA
for such period.  
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of (a)
all Indebtedness of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP plus (b) the aggregate principal
amount of the ABG Convertible Notes outstanding at such date; provided that, for
purposes of this definition, Indebtedness shall not include (i)(x)
Securitization Indebtedness, (y) AESOP Indebtedness  or (z) Recourse Vehicle
Indebtedness up to $1,000,000,000, (ii) the aggregate undrawn amount of
outstanding letters of credit, (iii) obligations under Swap Agreements or (iv)
without duplication of Indebtedness referred in clauses (a)(i)(x) and (a)(i)(z)
above, any other obligations under long-term finance leases in respect of
Eligible Assets entered into by Foreign Subsidiaries, including any Capital
Lease Obligations of any such Foreign Subsidiary and any Guarantee Obligations
in respect of such Capital Lease Obligations (collectively, “Additional Foreign
Vehicle Indebtedness”).  In addition, for purposes of this definition, the
amount of (A) Indebtedness of the Borrower and its Subsidiaries at any date
shall be reduced (but not to less than zero) by the amount of Excess Cash and
(B) the ABG Convertible Notes at any date shall be reduced (but not to less than
zero) by the amount of (1) cash and Cash Equivalents of ABG at such date and (2)
the amount of any Indebtedness owed to ABG by the Borrower and its subsidiaries
at such date.
 
 
9

--------------------------------------------------------------------------------

 
“Consolidated Total Interest Expense”:  for any period, without duplications (a)
total interest expense paid or payable in cash (including that properly
attributable to Capital Lease Obligations) plus, (b)(x) all capitalized interest
and amortization of debt discount and debt issuance costs and (y) debt
extinguishment costs, in each case, of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net cash costs (or minus net
profits) under interest rate Swap Agreements minus, (c) without duplication, any
interest income of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP during such period (other than interest income earned on
any Related Eligible Assets).  Notwithstanding the foregoing, interest expense
in respect of any (i) Securitization Indebtedness, (ii) AESOP Indebtedness,
(iii) Recourse Vehicle Indebtedness, in an amount, for this clause (iii), up to
$1,000,000,000, or (iv) Additional Foreign Vehicle Indebtedness, shall not be
included in Consolidated Total Interest Expense.  For purposes of calculating
Consolidated Total Interest Expense related to Recourse Vehicle Indebtedness for
any period, such amount shall be equal to the product of the following formula
on the date of determination to the extent that the amount of Recourse Vehicle
Indebtedness exceeds $1,000,000,000 at any time during such period:
 
Recourse Vehicle Indebtedness – $1,000,000,000
x
total interest expense on Recourse Vehicle Indebtedness
Recourse Vehicle Indebtedness

 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 
“Conversion Fee”: as defined in Section 2.8(a).
 
 
“Conversion Notice”: a written notice given by Bidco (or ABG or the Borrower) to
the Administrative Agent at any time prior to the Scheme Effective Date and
after the Scheme has been terminated or abandoned if Bidco intends to switch
from the Scheme to launch an Offer.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder,
unless such requirement to fund such Loan is based on such Lender’s good faith
determination that the conditions precedent to funding such Loan under this
Agreement have not been satisfied and such Lender has notified the
Administrative Agent  in writing to that effect, (b) notified the Borrower, the
Administrative Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations generally under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations generally under this Agreement or under other agreements in
which it commits to extend credit, (c) failed, within three Business Days after
written request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans, provided that such Lender shall cease to be a Defaulting Lender under
this clause (c) upon receipt of such confirmation by the Administrative Agent,
or (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any ownership interest in such Lender or a parent
company thereof or the exercise of control over a Lender or parent company
thereof by a Governmental Authority or instrumentality thereof.
 
 
10

--------------------------------------------------------------------------------

 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment (other than a collateral assignment), conveyance, transfer
or other disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.
 
“Disqualified Stock”: with respect to any Person, any Capital Stock that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event (other
than following the occurrence of a Change in Control or other similar event
described under such terms as a “change in control,” or an Asset Sale) (i)
matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise, (ii) is convertible or exchangeable for Indebtedness or Disqualified
Stock or (iii) is redeemable at the option of the holder thereof (other than
following the occurrence of a Change in Control or other similar event described
under such terms as a “change in control,” or an Asset Sale), in whole or in
part, in each case on or prior to the Final Maturity Date.
 
“Dollars” and “$”:  the lawful money of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of the United States, any state thereof or the District of Columbia, but
excluding any Subsidiary substantially all the assets of which consists of stock
of a Foreign Subsidiary.
 
“Eligible Assets”:  any of the following and any proceeds thereof: (a) assets
(and interests in assets) that are of the type described as “assets under
vehicle programs” in the consolidated financial statements of the Borrower and
its Subsidiaries, dated December 31, 2010, which shall include, without
limitation, vehicles, vehicle leases, fleet maintenance contracts, fleet
management contracts, other service contracts, receivables generated by any of
the foregoing and other asset servicing rights, related deposit accounts, and
(b) equity interests or other securities issued by any Subsidiary or other
Person issuing securities or incurring Indebtedness secured by, payable from or
representing beneficial interests in, or holding title or ownership interests
in, assets of the type described in clause (a) above or interests in such
assets.
 
“Environmental Laws”:  all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Materials of Environmental
Concern or to health and safety matters, including without limitation, the Clean
Water Act also known as the Federal Water Pollution Control Act (“FWPCA”)
33 U.S.C. § 1251 et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq.,
the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C.
§§ 136 et seq., the Surface Mining Control and Reclamation Act (“SMCRA”),
30 U.S.C. §§ 1201 etseq., the Comprehensive Environmental Response, Compensation
and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the Superfund Amendment
and Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat. 1613, the
Emergency Planning and Community Right to Know Act (“ECPCRKA”), 42 U.S.C.
§ 11001 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
§ 6901 etseq., the Occupational Safety and Health Act as amended (“OSHA”),
29 U.S.C. § 655 and § 657, together, in each case, with any amendment thereto,
and the regulations adopted and binding publications promulgated thereunder and
all substitutions thereof.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
 
11

--------------------------------------------------------------------------------

 
“Equity Contribution”: the equity contribution or intercompany loan of at least
GBP 246,000,000 from ABG which is deposited with Citibank, N.A., London Branch
and held in accordance with the provisions of the ABG Escrow Agreement.
 
“Escrowed Debt”:  as defined in the definition of “Escrowed Debt Issuer”.
 
“Escrowed Debt Issuer”: any Subsidiary that is an issuer of Indebtedness
permitted to be incurred by Section 7.2 the proceeds of which are maintained
under escrow or similar contingent release arrangements (such Indebtedness,
“Escrowed Debt”).
 
“Euro” and “€”:  the official currency of the European Union.
 
“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period), determined as of approximately 11:00
a.m. (London, England time), on the date that is two Business Days prior to the
commencement of such Interest Period for a period equal to such Interest Period
in Dollars; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurocurrency Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.
 
“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
 
“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum equal to the product of (a)
the Eurocurrency Base Rate in effect for such Interest Period and (b)
Eurocurrency Reserves; provided that the Eurocurrency Rate applicable to any
Loan shall, in any event, be at all times no less than 1.50%.
 
“Eurocurrency Reserves”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation
D).  Eurocurrency Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. Eurocurrency
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date.
 
“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
 
12

--------------------------------------------------------------------------------

 
“Excess Cash”:  all cash and Cash Equivalents of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP in excess of $25,000,000.
 
“Exchange”: as defined in Section 2.24(b)(i).
 
“Exchange Date”: as defined in Section 2.24(b)(i).
 
“Exchange Notice”: as defined in Section 2.24(b)(ii).
 
“Excluded Conditions”: as defined in Section 7.15(b).
 
“Excluded Person”:  as defined in the definition of “Subsidiary”.
 
“Excluded Subsidiary”:  each Subsidiary listed on Schedule 1.1B, the Regulated
Subsidiary, any Immaterial Subsidiary, any Insurance Subsidiary, any Escrowed
Debt Issuer, and any other Subsidiary so long as the Borrower or any Subsidiary
of the Borrower does not have the controlling authority under the organizational
documents of such Excluded Subsidiary to incur Indebtedness on its behalf or
grant Liens on its assets (other than purchase money security interests).
 
“Excluded Taxes”:  as defined in Section 2.19(a).
 
“Existing Credit Agreement”: the Amended and Restated Credit Agreement, dated as
of May 3, 2011, among Avis Budget Holdings, LLC, the Borrower, the subsidiary
borrowers from time to time parties thereto, the lenders and agents from time to
time parties thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated supplemented or modified from time to time.
 
“Existing Senior Credit Facilities”: the senior secured credit facilities under
the Existing Credit Agreement, any notes and letters of credit issued pursuant
thereto and any guarantee and collateral agreement, patent and trademark
security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under one
or more credit agreements, indentures or financing agreements or
otherwise).  Without limiting the generality of the foregoing, the term
“Existing Senior Credit Facilities” shall include any agreement (i) changing the
maturity of any Indebtedness incurred thereunder or contemplated thereby, (ii)
adding Subsidiaries of the Borrower as additional borrowers or guarantors
thereunder, or (iii) otherwise altering the terms and conditions thereof.
 
“Existing Debt”: (i) the outstanding amount under the Revolving Credit
Agreement, (ii) each senior unsecured private placement note of Avis Finance
Company plc pursuant to a note purchase agreement dated as of June 9, 2004,
(iii) each senior unsecured private placement note of Avis Finance Company plc
pursuant to a multi-currency note facility and guarantee agreement dated as of
May 30, 2004 and (iv) the €250,000,000 existing floating rate notes of Avis
Finance Company plc pursuant to an indenture dated as of July 21, 2006.
 
“Extended Term Loan”: as defined in Section 2.24(a).
 
“Facility”: the Interim Loan Commitments, the Interim Loans thereunder and the
Extended Term Loans.
 
 
13

--------------------------------------------------------------------------------

 
“FATCA”: Sections 1471 through 1474 of the Code and any regulations or official
interpretations thereof.
 
“Federal Funds Effective Rate”:  for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for the day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.
 
“Fee Letter”: the Second Amended and Restated Fee Letter dated as of the date
hereof, among the Borrower, Holdings, Morgan Stanley Senior Funding, Inc.,
Citigroup Global Markets Inc., Credit Agricole Corporate and Investment Bank,
The Bank of Nova Scotia and The Royal Bank of Scotland plc.
 
“Fees”: collectively, the Bridge Commitment Fees, the Funding Fees and the
Conversion Fees.
 
“Final Maturity Date”: the seventh anniversary of the Interim Loan Conversion
Date or, if such date is not a Business Day, the next succeeding Business Day.
 
“Fleet Financing Forecast”:  the Borrower’s annual forecast of financing needs
for its domestic rental car rental fleet (including detailed sources and uses),
substantially in the form set forth in Annex A.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funding Fee”: as defined in Section 2.8(a).
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.
 
“GBP” and “£”:  the lawful money of the United Kingdom.
 
“Governmental Authority”:  any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, or any
federal, state or municipal court, in each case whether of the United States or
foreign.
 
“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Subsidiaries.
 
“Guarantee Agreement”:  the Guarantee Agreement, dated as of the Commitment
Effective Date, as amended, modified or supplemented from time to time.
 
“Guarantee Obligation”:  any obligation, contingent or otherwise, of the Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the
 
 
14

--------------------------------------------------------------------------------

 
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(including reasonable fees and expenses related thereto) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided, however, that the amount of any Guarantee Obligation shall be limited
to the extent necessary so that such amount does not exceed the value of the
assets of such Person (as reflected on a consolidated balance sheet of such
Person prepared in accordance with GAAP) to which any creditor or beneficiary of
such Guarantee Obligation would have recourse.
 
Notwithstanding the foregoing definition, the term “Guarantee Obligation” shall
not include any direct or indirect obligation of a Person as a general partner
of a general partnership or a joint venturer of a joint venture in respect of
Indebtedness of such general partnership or joint venture, to the extent such
Indebtedness is contractually non-recourse to the assets of such Person as a
general partner or joint venturer (other than assets comprising the capital of
such general partnership or joint venture).  The term “Guarantee Obligation”
shall not include endorsements for collection or deposit in the ordinary course
of business.
 
“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.
 
“Holdings”:  as defined in the preamble hereto.
 
“Immaterial Subsidiary”:  any Subsidiary or a group of Subsidiaries of the
Borrower which, as of any date of determination, when taken together, does not
have assets with a value in excess of 1.0% of the total assets of the Borrower
and its Subsidiaries on a consolidated basis.
 
“Incremental Term Loans”: as defined in the Existing Credit Agreement.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person (i) that is required to be redeemed prior
to the date which is 91 days after the Final Maturity Date (or which allows the
holders of such preferred Capital Stock to require such preferred Capital Stock
to be redeemed prior to the date which is 91 days after the Final Maturity Date)
(other than following the occurrence of a Change in Control or other similar
event described under such terms as a “change in control” or an Asset Sale) or
(ii) which is subject to other payment obligations (including any sinking fund
obligations) or obligations to pay dividends or cash interest in respect of such
preferred Capital Stock prior to the date which is 91 days after the Final
Maturity Date (other than following the occurrence of a Change in Control or
other similar event described under such terms as a “change in control” or an
Asset Sale), (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation
 
 
15

--------------------------------------------------------------------------------

 
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8(e) only, all obligations of
such Person in respect of Swap Agreements; provided, that Indebtedness shall not
include any earn-out obligations or contingent obligations consisting of
purchase price adjustments.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
 
“Initial Exchange Notice”: as defined in Section 2.24(b)(ii).
 
“Initial Funding Date”: the date on which the Interim Loans are made hereunder
upon satisfaction of the conditions precedent set forth in Section 5.2 hereof.
 
“Initial Lender”: each Lender with an Interim Loan Commitment set forth on
Schedule 1.1A on the Commitment Effective Date.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Insurance Subsidiary”:  a Subsidiary established for the purpose of (a)
insuring the businesses, facilities, employees or joint ventures of the Borrower
or any of its Subsidiaries, or (b) providing insurance products.
 
 “Intellectual Property”:  the collective reference to all rights, priorities
and privileges with respect to intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.
 
“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six (or, if agreed to by
all Lenders, nine or twelve) months thereafter, as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurocurrency Loan and
ending one, two, three or six (or, if agreed to by all Lenders, nine or twelve)
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
 
 
16

--------------------------------------------------------------------------------

 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) the Borrower may not select an Interest Period that would extend beyond the
Interim Loan Conversion Date or the Final Maturity Date, as applicable;
 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurocurrency Loan during an Interest Period for such Loan.
 
“Interim Loan”:  as defined in Section 2.1.
 
“Interim Loan Commitment”:  as to any Lender, the commitment, if any, of such
Lender to make Interim Loans hereunder as set forth on Schedule 1.1A, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Interim Loan
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.9 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.6.
 
“Interim Loan Conversion Date”: the first anniversary of the Initial Funding
Date or, if such date is not a Business Day, the next succeeding Business Day.
 
“Investments”:  as defined in Section 7.7.
 
“Issuer”: the Borrower.
 
“Joint Lead Arrangers”: Morgan Stanley &Co. LLC, Citigroup Global Markets Inc.,
Credit Agricole Securities (USA) Inc., Scotia Capital (USA) Inc. and RBS
Securities, Inc.
 
“judgment currency”:  as defined in Section 10.13.
 
“Lead Arrangers”: Morgan Stanley Senior Funding, Inc. and Citigroup Global
Markets Inc.
 
“Legal Reservations” means (a) the principle that equitable remedies (or
remedies that are analogous to equitable remedies in other jurisdictions) may be
granted or refused at the discretion of a court, the principles of
reasonableness and fairness, the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganization, court schemes, moratoria,
administration, examinership, reorganization and other laws generally affecting
the rights of creditors, (b) the time barring of claims under applicable
statutes of limitation, the possibility that an undertaking to assume liability
for or indemnify a person against non-payment of stamp duty may be void and
defenses of set-off or counterclaim and (c) similar principles, rights and
defenses under the laws of any relevant jurisdiction.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
 
17

--------------------------------------------------------------------------------

 
“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loans”:  the Interim Loans and the Extended Term Loans, collectively.
 
“Loan Documents”:  this Agreement, the Guarantee Agreement, the Second Lien
Security Documents, the Fee Letter, the Notes and any amendment, waiver,
supplement, joinder or other modification to any of the foregoing.
 
“Loan Parties”: each Group Member that is a party to a Loan Document.
 
“Long Stop Date”: December 13, 2011.
 
“Material Acquisition”: as defined in the definition of “Consolidated EBITDA”.
 
“Material Adverse Effect”:  any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (i) the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole (it being understood that a
bankruptcy filing by, or change in the actual or perceived credit quality of, or
work stoppage affecting any “big three” auto manufacturer shall not constitute a
Material Adverse Effect so long as such “big three” auto manufacturer has not
failed to perform its material performance obligations owed to the Borrower or
any of its Subsidiaries) or (ii) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
“Material Disposition”: as defined in the definition of “Consolidated EBITDA”.
 
“Materials of Environmental Concern”: all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Maturity Date”: (a) if the Interim Loans have not been converted to the
Extended Term Loans, the Interim Loan Conversion Date and (b) if the Interim
Loans have been converted to the Extended Term Loans, the Final Maturity Date.
 
“Member State”: a country which is a current member of the Organization for
Economic Co-operation and Development and reasonably acceptable to the
Administrative Agent.
 
“Moody’s”: Moody’s Investors Service, Inc.
 
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of (i) attorneys’ fees,
accountants’ fees,
 
 
18

--------------------------------------------------------------------------------

 
 investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements, to the extent such tax
credits or deductions or tax sharing arrangements are utilized) and (ii)
[reserved], minus, in the case of an Asset Sale, any reserve established, in
accordance with GAAP, in respect of (x) any potential adjustment in the sale
price of such asset or assets and (y) any liabilities associated with such
assets or asset and retained by Holdings, the Borrower or any Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or with respect to any indemnification obligations associated with such
Asset Sale (provided that, upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any such reserve,
the amount of such reserve shall constitute Net Cash Proceeds), and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.
 
“Non-Excluded Taxes”:  as defined in Section 2.19(a).
 
“Non-U.S. Lender”:  as defined in Section 2.19(e).
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to any Agent
or Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, guarantee obligations, fees or indemnities, or
reasonable out-of-pocket costs or expenses (including reasonable out-of-pocket
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
 
“Offer”: a contractual takeover offer within the meaning of Section 974 of the
Companies Act made by ABG or any of its Subsidiaries (including Bidco) to effect
the Acquisition (as that offer may be amended in accordance with the terms of
this Agreement).
 
“Offer Document”: the document to be sent to the shareholders of the Target in
order to make the Offer.
 
“Offer Press Release”: as defined in Section 6.12(e).
 
“Offer Unconditional Date”: the date on which the Offer is declared
unconditional in all respects.
 
“original currency”:  as defined in Section 10.13.
 
 
19

--------------------------------------------------------------------------------

 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto, but excluding,
for the avoidance of doubt, any Excluded Taxes.
 
“Parent”:  each of ABG, Cendant Finance Holding Company LLC and any other direct
or indirect parent of Holdings and the Borrower.
 
“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
applicable laws or applicable rules of any governmental, regulatory or
self-regulatory body or stock exchange, the Senior Unsecured Note Indenture, or
any other agreement or instrument relating to Indebtedness of the Borrower or
any Subsidiary Guarantor, including in respect of any reports filed with respect
to the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, or the respective rules and regulations promulgated thereunder, (ii)
an aggregate amount not to exceed $5,000,000 in any fiscal year to permit any
Parent to pay its corporate overhead expenses incurred in the ordinary course of
business, and to pay salaries or other compensation of employees who perform
services for any Parent or for such Parent and the Borrower, provided that ABG
allocates such overhead among its Subsidiaries in conformity with clause (vi) of
this paragraph, (iii) expenses incurred by any Parent in connection with the
acquisition, development, maintenance, ownership, prosecution, protection and
defense of its Intellectual Property and associated rights to the extent such
Intellectual Property and associated rights relate to the business or businesses
of the Borrower or any Subsidiary, (iv) indemnification obligations of any
Parent owing to directors, officers, employees or other Persons under its
charter or by-laws or pursuant to written agreements with any such Person, (v)
other operational and tax expenses of any Parent attributable to or incurred on
behalf of Holdings, the Borrower and its Subsidiaries in the ordinary course of
business, including obligations in respect of director and officer insurance
(including premiums therfor); provided, that all operational and tax expenses of
any Parent are deemed to be attributable to or incurred on behalf of the
Borrower if the Borrower’s and its Subsidiaries’ activities represent
substantially all of the operating activities of such Parent and all of its
Subsidiaries and (vi) fees and expenses incurred by any Parent in connection
with any offering of Capital Stock or Indebtedness, (x) where the net proceeds
of such offering are intended to be received by or contributed or loaned to the
Borrower or any Subsidiary Guarantor, or (y) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received, contributed or loaned, or (z) otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Subsidiary Guarantor out
of the proceeds of such offering promptly if completed.
 
“Participant”:  as defined in Section 10.6(c).
 
“Participant Register”:  as defined in Section 10.6(c)(i).
 
“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permanent Securities”: collectively, each series of Senior Notes issued or to
be issued in an Exchange and each other series of Securities.
 
 
20

--------------------------------------------------------------------------------

 
“Permanent Securities Indenture”: collectively, one or more indentures or
supplemental indentures among the Issuer, the Guarantors and the Trustee which
shall contain terms, conditions and covenants consistent with the Senior
Unsecured 2019 Notes, with changes appropriate to reflect the transactions and
the operations, size and practices of Target, pursuant to which Senior Notes or
Securities shall be issued and incorporating the terms of the applicable series
of Permanent Securities as contemplated by Section 2.24(b)(iii) or the Fee
Letter, as applicable, as each may be amended, supplemented or otherwise
modified from time to time in accordance therewith.
 
“Permanent Securities Registration Rights Agreement”: collectively, one or more
registration rights agreements, providing for the registration of one or more
series of Permanent Securities under the Securities Act, to be entered into by
the Issuer and the Guarantors in connection with the issuance of Permanent
Securities.
 
“Permitted Lien”:  any Lien permitted by Section 7.3.
 
 “Permitted Refinancing”:  any Indebtedness or Capital Stock issued in exchange
for, or for the purpose of applying the net proceeds thereof to extend,
refinance, renew, replace, defease or refund other Indebtedness; provided that:
 
(a)  
the principal amount (or accreted value, if applicable) of such Indebtedness
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus all accrued interest thereon and the amount of all fees, expenses and
premiums incurred in connection therewith);

 
(b)  
such Indebtedness has a final maturity date later than the final maturity date
of, and has a weighted average life to maturity equal to or greater than the
weighted average life to maturity of, the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

 
(c)  
such Indebtedness is incurred by the obligor (or obligors) on the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded.

 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Press Release”: (i) in relation to the Scheme, the Scheme Press Release or (ii)
in relation to the Offer, the Offer Press Release.
 
“Properties”:  the facilities and properties owned, leased or operated by any
Group Member.
 
“Recourse Vehicle Indebtedness”:  Indebtedness (i) secured by, payable from or
representing beneficial interests in Eligible Assets or (ii) that is unsecured,
the proceeds of which are used, directly or indirectly, to purchase Eligible
Assets, which, in each case, provides for recourse to the
 
 
21

--------------------------------------------------------------------------------

 
Borrower or any Subsidiary (other than a Securitization Entity); provided that
Recourse Vehicle Indebtedness shall not include any Indebtedness of the Borrower
and Avis Budget Finance in respect of the Senior Unsecured Notes and any
Permitted Refinancing thereof.
 
“Recovery Event”:  any settlement of or payment in a principal amount greater
than $25,000,000 in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of any Loan Party.
 
“Reference Period”: as defined in the definition of “Consolidated EBITDA”.
 
“Register”:  as defined in Section 10.6(b).
 
“Regulated Subsidiary”:  AmeriGuard Retention Group, Inc. or any similar
insurance subsidiary (if it becomes a Subsidiary through the Acquisition).
 
“Regulation S-X”:  Regulation S-X, promulgated pursuant to the Securities Act of
1933, as such Regulation is in effect on the date hereof.
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Loans pursuant to Section 2.11(b) as a result
of the delivery of a Reinvestment Notice.
 
“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to (a) acquire or repair assets useful in its business or (b)
make acquisitions permitted under Section 7.7.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business or to make acquisitions permitted under Section 7.7.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.
 
“Related Eligible Assets”:  Eligible Assets that secure or are the direct or
indirect source of payment for AESOP Indebtedness, Securitization Indebtedness,
Recourse Vehicle Indebtedness or Additional Foreign Vehicle Indebtedness.
 
“Related Taxes”:  any and all Taxes required to be paid by the Borrower or any
Parent other than Taxes directly attributable to (i) the income of any entity
other than any Parent, Holdings, the Borrower or any of its Subsidiaries, (ii)
owning the Capital Stock of any corporation or other entity other than any
Parent, Holdings, the Borrower or any of its Subsidiaries or (iii) withholding
taxes on payments
 
 
22

--------------------------------------------------------------------------------

 
actually made by any Parent other than to any other Parent, Holdings, the
Borrower or any of its Subsidiaries.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, Lenders having Loans or, prior to the Initial
Funding Date, Interim Loan Commitments, representing at least a majority of the
sum of all Loans outstanding or Interim Loan Commitments, as the case may be, at
such time.
 
“Requirements of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case applicable
to and binding upon such Person and any of its property, and to which such
Person and any of its property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief accounting
officer, chief financial officer, treasurer or assistant treasurer of the
Borrower.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Revolving Credit Agreement”: that certain Credit Agreement, dated as of 24
June, 2010, among Avis Finance Company plc, as borrower, the Target and Avis
Europe Holdings Ltd., as guarantors, Barclays Bank plc as agent, each other
agent, arranger or bookrunner party thereto, and the lenders party thereto,
including any related notes, guarantees, collateral documents, instruments and
agreements executed in connection therewith, and in each case as amended,
restated, supplemented, modified, renewed, refunded, replaced (whether at
maturity or thereafter) or refinanced from time to time in one or more
agreements (in each case with the same or new agents, lenders or institutional
investors), including any agreement adding or changing the borrower or any
guarantor or extending the maturity thereof or otherwise restructuring all or
any portion of the Indebtedness thereunder.
 
“S&P”:  Standard & Poor’s Financial Services LLC.
 
“Scheme”: a scheme of arrangement made pursuant to Part 26 of the Companies Act
between the Target and the holders of the Target Shares and the related
reduction of capital under Section 649 of the Companies Act in relation to the
cancellation of the entire issued share capital of the Target and the subsequent
issue of new shares in the Target to Bidco as contemplated by the Scheme
Circular (as such Scheme Circular may be amended in accordance with the terms of
this Agreement).
 
“Scheme Acquisition Agreement”: as defined in the preliminary statements to this
Agreement.
 
“Scheme Circular”: the circular to the shareholders of Target, issued, or to be
issued, by the Target setting out the proposals for the Scheme.
 
“Scheme Documentation”: the Scheme Acquisition Agreement and Scheme Circular.
 
 
23

--------------------------------------------------------------------------------

 
“Scheme Effective Date”: the date on which a copy of the court order sanctioning
the Scheme is duly filed on behalf of the Target with the Registrar of Companies
in accordance with section 899 of the Companies Act.
 
“Scheme Press Release”: the press release announcing, in compliance with Rule
2.5 of the Takeover Code, a firm intention to proceed with the Scheme.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Second Lien Collateral Agreement”: the security agreement to be executed and
delivered by Holdings, the Borrower and each Subsidiary Guarantor, substantially
in the form of Exhibit A to the Existing Credit Agreement.
 
“Second Lien Security Documents”:  the collective reference to the Second Lien
Collateral Agreement and all other security documents hereafter delivered to the
Administrative Agent on or after the Initial Funding Date granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.
 
“Securities”: as defined in the Fee Letter.
 
“Securities Act”: the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Securities Proceeds”: as defined in Section 2.9.
 
“Securitization Entity”:  any Subsidiary or other Person (a) engaged solely in
the business of effecting asset securitization transactions and related
activities or (b) whose primary purpose is to hold title or ownership interests
in Eligible Assets, it being understood that each Canadian Securitization
entity, shall be deemed to be a Securitization Entity.
 
“Securitization Indebtedness”:  Indebtedness incurred by or attributable to a
Securitization Entity that does not permit or provide for recourse (other than
Standard Securitization Undertakings) to the Borrower or any Subsidiary of the
Borrower (other than a Securitization Entity or a Foreign Subsidiary organized
under the laws of Canada) or any property or asset of the Borrower or any
Subsidiary of the Borrower (other than the property or assets of, or any equity
interests or other securities issued by, a Securitization Entity or a Foreign
Subsidiary organized under the laws of Canada).
 
“Security Documents”: as defined in the Existing Credit Agreement.
 
“Senior Notes”: one or more series of senior notes to be issued by the Issuer in
exchange for the Extended Term Loans under the Permanent Securities Indenture
pursuant to Section 2.24, in an aggregate principal amount up to $580,000,000,
plus any interest paid-in-kind, and any modification, replacement, renewal or
extension thereof.
 
“Senior Notes Registration Rights Agreement”: as defined in Section 2.24(b).
 
“Senior Unsecured Note Indenture”:  the Indenture entered into by the Borrower
and Avis Budget Finance in connection with the issuance of the Senior Unsecured
Notes, together with all instruments and other agreements entered into by the
Borrower, Avis Budget Finance and any other Subsidiary of the Borrower in
connection therewith.
 
 
24

--------------------------------------------------------------------------------

 
“Senior Unsecured 2019 Note Indenture”: the Indenture dated as of October 15,
2010 entered into by the Borrower and Avis Budget Finance in connection with the
issuance of the Senior Unsecured 2019 Notes, together with all instruments and
other agreements entered into by the Borrower, Avis Budget Finance and any other
Subsidiary of the Borrower in connection therewith.
 
“Senior Unsecured Notes”:  (i) the 7.625% senior notes of the Borrower and Avis
Budget Finance due 2014, (ii) the 7.75% senior notes of the Borrower and Avis
Budget Finance due 2016 and (iii) the floating rate senior notes of the Borrower
and Avis Budget Finance due 2014 issued pursuant to the Senior Unsecured Note
Indenture.
 
“Senior Unsecured 2019 Notes”:  the 8.25% senior notes of the Borrower and Avis
Budget Finance due 2019 issued pursuant to the Senior Unsecured 2019 Notes
Indenture.
 
“Separation Agreement”:  as described on Schedule 1.1D.
 
“Significant Subsidiary”:  any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Specified Intercreditor Agreement”:  as defined in Section 6.15.
 
“Standard Securitization Undertakings”:  representations, warranties (and any
related repurchase obligations), servicer obligations, guarantees, covenants and
indemnities entered into by the Borrower or any Subsidiary of the Borrower of a
type that are reasonably customary in securitizations.
 
“Subsidiary”:  (a) with respect to any Person, any corporation, association,
joint venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the voting stock or other ownership interests having ordinary voting power for
the election of directors (or the equivalent) is, at the time as of which any
determination is being made, owned or controlled by such Person or one or more
subsidiaries of such Person or by such Person and one or more subsidiaries of
such Person or (b) any partnership where more than 50% of the general partners
of such partnership are owned or controlled, directly or indirectly, by (i) such
Person and/or (ii) one or more Subsidiaries of such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower; provided,
that, at Borrower’s election, any Person in which an investment is made pursuant
to Section 7.7(p) shall, so long as such investment is maintained in reliance on
such Section, not be a “Subsidiary” of the Borrower for any purpose of this
Agreement (other than Section 6.1) (each such Person referred to in this proviso
being an “Excluded Person”); provided, further, that Borrower may elect to
designate any Excluded Person as a “Subsidiary” at any time, upon which such
Excluded Person shall be a “Subsidiary” for all purposes of this Agreement and
be required to comply with all requirements applicable to such Subsidiary
herein.
 
“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Foreign
Subsidiary, Excluded Subsidiary or Securitization Entity.
 
“Successful Syndication”: as defined in the Fee Letter.
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates,
 
 
25

--------------------------------------------------------------------------------

 
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or any of its Subsidiaries shall be a “Swap
Agreement”.
 
“Takeout Financing”: as defined in the Fee Letter.
 
“Takeover Code”: City Code on Takeovers and Mergers.
 
“Target”: as defined in the preliminary statements to this Agreement.
 
“Target Shares”: all the issued and unconditionally allotted share capital in
the Target and any further shares in the capital of the Target which may be
issued or unconditionally allotted pursuant to the exercise of any outstanding
subscription or conversion rights or otherwise together with all related rights.
 
“Tax Sharing Agreement”:  as described on Schedule 1.1E.
 
“Taxes” means any taxes, charges or assessments, including but not limited to
income, sales, use, transfer, rental, ad valorem, value-added, stamp, property
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar tax, charges or assessments, and including any
interest, additions to tax or penalties applicable thereto.
 
“Transaction Expenses”: any fees or expenses incurred or paid by the Borrower or
any Subsidiary (including Target and its subsidiaries) in connection with the
Transactions, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.
 
“Transactions”: collectively, (a) the execution, delivery and performance by the
Borrower of the Loan Documents to which they are a party, (b) the borrowings
hereunder and/or the issuance of Securities and the use of proceeds of each of
the foregoing, (c) the refinancing of the Revolving Credit Agreement in
connection with the Acquisition, (d) the Acquisition (including the execution of
the Scheme and payment of the Acquisition Consideration), (e) the Equity
Contribution, (f) any other transactions related to or entered into in
connection with any of the foregoing and (g) the payment of the fees and
expenses incurred in connection with any of the foregoing.
 
“Transferee”:  any Assignee or Participant.
 
“Trustee”: as defined in Section 2.24(b)(iv).
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
 
“UK Holdco”: AE Holdco Limited (Company number 7665598), a limited liability
company formed under the laws of England and Wales.
 
“United States”:  the United States of America.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
 
26

--------------------------------------------------------------------------------

 
“Withholding Agent”: any Loan Party and the Administrative Agent.
 
“WTH Funding LP”:  WTH Funding Limited Partnership, an Ontario limited
partnership, and any successor special purpose entity formed for the purpose of
engaging in vehicle financings in Canada.
 
1.2 Other Definitional Provisions.  (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, all terms of an
accounting or financial nature relating to any Group Member not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP, as in
effect from time to time; provided that, notwithstanding anything to the
contrary herein, all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar effect) to
value any Indebtedness or other liabilities of any Group Member at “fair value”,
as defined therein; provided, further, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after the change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding anything to the contrary herein, any
obligations of a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP as
in effect on the Commitment Effective Date shall not be treated as capital lease
solely as a result (x) the adoption of changes in or (y) changes in the
application of GAAP after the Commitment Effective Date.
 
(c) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
 
(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
27

--------------------------------------------------------------------------------

 
SECTION 2.                      AMOUNT AND TERMS OF COMMITMENTS


2.1 Interim Loan Commitments.  Subject to the terms and conditions hereof, each
Lender severally agrees to make a loan (each, an “Interim Loan”) in Dollars to
the Borrower on the Initial Funding Date in an amount not to exceed the amount
of the Interim Loan Commitment of such Lender (or, if an amount less than the
aggregate amount of all Interim Loan Commitments shall be borrowed on the
Initial Funding Date, such Lender’s pro rata share of the Interim Loans to be
made on the Initial Funding Date (based on the percentage which such Lender’s
Interim Loan Commitment represents of the aggregate of all Interim Loan
Commitments)).  The Interim Loans may from time to time be Eurocurrency Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.12.
 
2.2 Procedure for Borrowing.  The Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to (a) 12:00 Noon, New York City time, three Business Days prior to the
anticipated Initial Funding Date, in the case of Eurocurrency Loans, or (b)
10:00 A.M., New York City time, on the day of the anticipated Initial Funding
Date, in the case of ABR Loans) requesting that the Lenders make the Interim
Loans on the Initial Funding Date and specifying the amount to be
borrowed.  Upon receipt of such notice the Administrative Agent shall promptly
notify each Lender thereof.  Not later than 12:00 Noon, New York City time, on
the Initial Funding Date each Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Interim Loan or Interim Loans to be made by such Lender.  The Administrative
Agent shall credit the account of the Borrower on the books of such office of
the Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Lenders in immediately available funds.
 
2.3 Repayment of Loans.  The Loans shall be repaid in full on the Maturity Date.
 
2.4 [Reserved].
 
2.5 [Reserved].
 
2.6 [Reserved].
 
2.7 [Reserved].
 
2.8 Fees, etc.  (a)  The Borrower agrees to pay to (i) the Initial Lenders, for
their own accounts, a nonrefundable senior bridge commitment fee (the “Bridge
Commitment Fee”) and (ii) the Lenders, (x) a funding fee (the “Funding Fee”) and
(y) a nonrefundable conversion fee (the “Conversion Fee”), in each case, on
terms and conditions and at the times and dates specified in the Fee Letter.
 
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
2.9 Termination or Reduction of Commitments.  Unless previously terminated in
accordance with the terms hereof, if the Initial Funding Date shall not have
occurred by such time, all the Interim Loan Commitments shall automatically
terminate on the termination of the Certain Funds Period.  All Interim Loan
Commitments shall automatically terminate upon the making of the Interim Loans
on the Initial Funding Date. Upon each issuance of Securities prior to the
Initial Funding Date, the Interim Loan Commitments of each Lender shall be
reduced on a pro rata basis by an aggregate amount corresponding to the
aggregate principal amount of such Securities before deducting any fees, costs
or expenses related to the
 
 
28

--------------------------------------------------------------------------------

 
issuance of such Securities (the “Securities Proceeds”) to the extent such
Securities Proceeds are released from the associated bond escrow account and are
either (i) deposited into the Escrow Account (as defined in the Borrower Escrow
Agreement) or (ii) used to satisfy the Acquisition Consideration. In addition,
prior to the Initial Funding Date, the Borrower in its sole discretion but in
consultation with the Administrative Agent may reduce the Interim Loan
Commitments of each Lender on a pro rata basis by an aggregate amount
corresponding to the amount of cash contributed by ABG or its Affiliates, in
each case, to the extent such cash is deposited into the Escrow Account (as
defined in the Borrower Escrow Account) to be used to satisfy the Acquisition
Consideration.
 
2.10 Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice (except as otherwise provided below) delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto, in the case of Eurocurrency Loans, and no later
than 12:00 Noon, New York City time, on the day of such prepayment, in the case
of ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurocurrency Loans or ABR Loans; provided, that if
a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.20; provided, further, that such notice to prepay
the Loans delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or a Change in Control, in
either case, which such notice may be revoked by the Borrower (by further notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Notwithstanding the foregoing, the revocation of a
termination notice shall not affect the Borrower’s obligation to indemnify any
Lender in accordance with Section 2.20 for any loss or expense sustained or
incurred as a consequence thereof.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid.  Partial prepayments of Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof.
 
2.11 Mandatory Prepayments.  (a)  If any Indebtedness shall be issued or
incurred by any Group Member (excluding any Indebtedness incurred in accordance
with Section 7.2) without prejudice to any Event of Default that may occur
thereby, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence, or in the event such Net
Cash Proceeds are received after 12:00 Noon, New York City time, on the next
Business Day, toward the prepayment of the Loans as set forth in Section
2.11(c).
 
(b) If on any date any Loan Party shall receive Net Cash Proceeds from any Asset
Sale or Recovery Event then, unless a Reinvestment Notice shall be delivered in
respect thereof, 100% of such Net Cash Proceeds or, in the case of any
Disposition permitted by Section 7.5(f), 100% of such Net Cash Proceeds, shall
be applied within three Business Days toward the prepayment of the Loans as set
forth in Section 2.11(c); provided that on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Loans as set
forth in Section 2.11(c).
 
(c) Amounts to be applied in connection with prepayments of the outstanding
Loans pursuant to this Section 2.11 shall be applied, first, to ABR Loans and,
second, to Eurocurrency Loans and, in each case, in accordance with Section
2.17(b).  Each prepayment of the Loans under this Section 2.11 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.  If no Loans are outstanding, such remaining amounts shall be retained
by the relevant Group Member.
 
(d) Notwithstanding the provisions of Section 2.11(a) and (b), the Borrower is
not obligated to apply such Net Cash Proceeds to prepay outstanding Loans to the
extent that such Net Cash
 
 
29

--------------------------------------------------------------------------------

 
Proceeds are required to be and are applied pursuant to the Existing Credit
Agreement in satisfaction of obligations under the Existing Credit Agreement.


2.12 Conversion and Continuation Options.  (a)   The Borrower may elect from
time to time to convert Eurocurrency Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurocurrency Loans may
only be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to Eurocurrency Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 Noon, New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan may be converted
into a Eurocurrency Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each Lender
thereof.
 
(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations (and the Administrative Agent shall notify the Borrower within a
reasonable amount of time of any such determination), and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph such Loans shall be automatically continued as Eurocurrency
Loans having an Interest Period of one month in duration or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.
 
2.13 Limitations on Eurocurrency Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurocurrency Tranches
shall be outstanding at any one time.
 
2.14 Interest Rates and Payment Dates.  (a)   Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin. Each ABR Loan shall bear interest at a rate per annum equal
to the ABR plus the Applicable Margin.
 
(b) Each Extended Term Loan shall bear interest at a rate per annum equal to the
Applicable Margin for the Extended Term Loans.
 
(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2% and (ii) if all or a portion of any interest payable on
any Loan or any fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then
 
 
30

--------------------------------------------------------------------------------

 
applicable to ABR Loans plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).
 
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
 
2.15 Computation of Interest and Fees.  (a)   Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of each determination of a Eurocurrency
Rate.  Any change in the interest rate on a Loan resulting from a change in the
ABR or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change in interest
rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).
 
2.16 Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or
 
(b)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given (w) any Eurocurrency Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (x) any Loans that were to have been
converted on the first day of such Interest Period to Eurocurrency Loans shall
be continued as ABR Loans and (y) any outstanding Eurocurrency Loans shall be
converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurocurrency Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurocurrency Loans.
 
2.17 Pro Rata Treatment and Payments.  (a)   Each payment by the Borrower on
account of any fee and any reduction of the Interim Loan Commitments of the
Lenders shall be made pro rata among the Lenders in accordance with their
respective applicable Interim Loan Commitments (or, if such Interim Loan
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans).
 
(b) Each payment (including each prepayment) by the Borrower on account of
principal of
 
 
31

--------------------------------------------------------------------------------

 
and interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders.  Amounts
prepaid on account of the Loans may not be reborrowed.
 
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurocurrency Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurocurrency Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the Initial Funding Date that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Initial Funding Date, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate up to the greater of (i) the Federal Funds Effective
Rate and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error.  If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after the
Initial Funding Date, the Administrative Agent shall also be entitled to recover
such amount with interest thereon at the rate per annum applicable to ABR Loans,
on demand, from the Borrower.
 
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.
 
2.18  Requirements of Law.  (a)   If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i)  shall subject any Lender to any additional tax of any kind whatsoever with
respect to this Agreement or any Eurocurrency Loan made by it (except for taxes
addressed by Section 2.19
 
 
32

--------------------------------------------------------------------------------

 
(including any Excluded Taxes) and changes in the rate of tax on the overall net
or gross income of such Lender);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or
 
(iii)   shall impose on such Lender any other condition not described in (or
excepted from) the foregoing (i) and (ii);
 
and the result of any of the foregoing is to increase the cost to such Lender by
an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
 
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
 
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
 
(d) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted, issued or implemented.
 
2.19 Taxes.  (a)  All payments made by or on behalf of the Borrower under this
 
 
33

--------------------------------------------------------------------------------

 
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (a) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender by the jurisdiction (or any political
subdivision or taxing authority thereof or therein) under the laws of which the
Administrative Agent or such Lender is organized or incorporated or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and any taxes imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) and (b) any branch profit taxes imposed by the United
States or any similar tax imposed by any other Governmental Authority; provided
that, if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder,  as determined in good faith by the applicable Withholding Agent, (x)
such amounts shall be paid to the relevant Governmental Authority in accordance
with applicable law and (y) the amounts so payable by the Borrower to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement as if such
withholding or deduction had not been made, provided further, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (e) or (f) of this Section,
(ii) that are United States withholding taxes resulting from any Requirement of
Law (including FATCA) in effect on (and, in the case of FATCA, including any
regulations or official interpretations thereof issued after) the date such
Lender becomes a party to this Agreement (or designates a new lending office or
offices) except, in the case of an assignment or designation of a new lending
office, to the extent that the Lender making such assignment or designation was
entitled, at the time of such assignment or designation, to receive additional
amounts from the Borrower with respect to Non-Excluded Taxes pursuant to this
Section or (iii) that are imposed as a result of a Lender’s gross negligence or
willful misconduct (amounts described in the foregoing clauses (a), (b), (i),
(ii) and (iii), “Excluded Taxes”).
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof.  If (i) the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority,
(ii) the Borrower fails to remit to the Administrative Agent the required
receipts or other required documentary evidence or (iii) any Non-Excluded Taxes
or Other Taxes are imposed directly upon the Administrative Agent or any Lender,
the Borrower shall indemnify the Administrative Agent and the Lenders for such
amounts and any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure, in
the case of (i) and (ii), or any such direct imposition, in the case of (iii).
 
(d)  Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any
 
 
34

--------------------------------------------------------------------------------

 
Governmental Authority that are attributable to such Lender and that are payable
or paid by the Administrative Agent, together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.
 
(e) Each Lender (or Transferee) (i) that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
(x) two copies of either U.S. IRS Form W-8BEN, Form W-8ECI or Form W-8IMY
(together with any applicable underlying IRS forms) (y) in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and the applicable
Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents, or (z) any other form prescribed by
applicable requirements of U.S. federal income tax law (including FATCA) as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable requirements of law to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made and (ii) that is a “United States Person” as defined in Section 7701(a)(30)
of the Code shall deliver to the Borrower and the Administrative Agent (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased) two copies of U.S. Internal Revenue Service Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
withholding tax.  Such forms shall be delivered by each Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent.  In addition, each Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Lender at any other time prescribed by applicable law or as reasonably
requested by the Borrower.  Each Non-U.S. Lender shall promptly notify the
Borrower and the Administrative Agent at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (and any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
Section, a Non -U.S. Lender shall not be required to deliver any form pursuant
to this Section that such Non -U.S. Lender is not legally able to deliver.
 
(f) A Lender or Transferee that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation.
 
(g) If the Administrative Agent, any Transferee or any Lender determines, in its
sole good faith discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to Section 2.18 or this
Section 2.19, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under Section 2.18 or this Section 2.19 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Transferee or such Lender and without interest (other
than any interest
 
 
35

--------------------------------------------------------------------------------

 
paid by the relevant Governmental Authority with respect to such refund);
provided, that the Borrower, upon the request of the Administrative Agent , such
Transferee or such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Transferee or such
Lender in the event the Administrative Agent, such Transferee or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent, any Transferee or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.
 
(h) Each Assignee shall be bound by this Section 2.19.
 
(i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.20 Indemnity.  The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any actual loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto.  Such indemnification may include an
amount up to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin and any minimum Eurocurrency Rate to the extent in effect, included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market.  A certificate as to any amounts payable pursuant
to this Section submitted to the Borrower by any Lender shall be conclusive in
the absence of manifest error.  This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
2.21 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.18
or 2.19(a).
 
2.22 Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) becomes a Defaulting Lender or (c) fails to give its
consent for any issue requiring the consent of 100% of the Lenders or all
affected Lenders (and such Lender is an affected Lender) and for which Required
Lenders have consented, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.21 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.18 or 2.19(a), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.20 if any Eurocurrency
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution shall be reasonably satisfactory to the Administrative Agent, (vii)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 10.6 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.18 or
 
 
36

--------------------------------------------------------------------------------

 
2.19(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.
 
2.23 Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)           [reserved].
 
(b)           the Interim Loan Commitment and the outstanding aggregate
principal amount of the Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby; and


(c)           any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.8 but
excluding Section 2.22) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, to the funding of any Interim Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent and (iii) third, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.
 
No Interim Loan Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.23,
performance by the Borrower of its obligations shall not be excused or otherwise
modified as a result of the operation of this Section 2.23.  The rights and
remedies against a Defaulting Lender under this Section 2.23 are in addition to
any other rights and remedies which the Borrower, the Administrative Agent or
any Lender may have against such Defaulting Lender.
 
If the Borrower and the Administrative Agent agree in writing in their
reasonable determination that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, to the extent the Initial Funding Date has
occurred, that Lender will, to the extent applicable, take such other actions as
the Administrative Agent may determine to be necessary to cause such Lender to
fund its Interim Loans in respect of its Interim Loan Commitment; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided,
 
 
37

--------------------------------------------------------------------------------

 
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender
 
2.24 Permanent Refinancing.
 
(a) Conversion to Extended Term Loans.  On the Interim Loan Conversion Date, so
long as (i) no Event of Default under Section 8(f) shall have occurred and then
be continuing and (ii) the Administrative Agent receives an officer’s
certificate from the Borrower certifying to the foregoing, all outstanding
Interim Loans shall be converted into term loans (each, an “Extended Term Loan”)
having an aggregate principal amount equal to the principal amount of such
Interim Loans not repaid in cash on or prior to such date. Upon the conversion
of the Interim Loans into Extended Term Loans, each Lender shall cancel on its
records a principal amount of the Interim Loans held by such Lender
corresponding to the principal amount of Extended Term Loans issued by such
Lender, which corresponding principal amount of the Interim Loans shall be
satisfied by the conversion of such Interim Loans into Extended Term Loans in
accordance with this Section 2.24(a).  If an Event of Default described in
Section 8(f) shall have occurred and be continuing on the Interim Loan
Conversion Date, the Interim Loans shall not be so converted and the Interim
Loans shall be due and payable on the Interim Loan Conversion Date.
Notwithstanding anything to the contrary contained in Section 10.1, on or after
the Interim Loan Conversion Date, the parties hereto agree to amend this
Agreement (i) to permit the “Mandatory Prepayment” requirements, the
“Affirmative Covenants”, the “Negative Covenants” and the “Events of Default”
provisions that would be in the Permanent Securities Indenture (including
related defined terms that would be in the Permanent Securities Indenture), with
such changes as may be necessary in the reasonable discretion of the
Administrative Agent, to be applicable to the Extended Term Loans  in lieu of
Section 2.11, Section 6, Section 7 and Section 9 of this Agreement and related
defined terms, respectively, and (ii) to include an AHYDO “catch-up” payment
provisions and permit any payments thereunder.
 
(b) Exchange For Senior Notes.
 
(i)      On any Business Day on or after the Interim Loan Conversion Date, at
the option of the applicable Lender, the Extended Term Loans may be exchanged in
whole or in part for one or more Senior Notes having an aggregate principal
amount equal to the unpaid principal amount of such Extended Term Loans (an
“Exchange”; the date on which any Exchange is or is proposed to be consummated
is referred to herein as the “Exchange Date”).  The Issuer shall not be required
to issue Senior Notes in any Exchange unless the Borrower shall have received
requests to issue at least $100,000,000 in aggregate principal amount of Senior
Notes (or, if less, an aggregate principal amount equal to the amount of
outstanding Extended Term Loans); provided, however, that the foregoing
requirement shall not apply with respect to any Exchange with respect to the
issuance of additional Senior Notes of the same series or that are issued under
an existing Permanent Securities Indenture.
 
(ii) Such Lender shall provide the Borrower an irrevocable written notice of
such election (each such notice, an “Exchange Notice” and the first such notice
the “Initial Exchange Notice”), substantially in the form of Exhibit A, at least
fifteen Business Days prior to the Exchange Date.  The Exchange Notice shall
specify the principal amount of Extended Term Loans to be exchanged (which shall
be at least $100,000 and integral multiples of $50,000 in excess thereof or the
entire remaining aggregate principal amount of Extended Term Loans of such
Lender).   Extended Term Loans exchanged for Senior Notes pursuant to this
Section 2.24 shall be deemed repaid and canceled, and the Senior Notes so issued
shall be governed by and construed in accordance with the provisions of the
applicable Permanent Securities Indenture.
 
 
38

--------------------------------------------------------------------------------

 
(iii) For each Exchange, the provisions of the Senior Notes issued in such
Exchange shall be similar to those described in the Fee Letter and consistent
with the Permanent Securities Indenture, with such changes as may be necessary,
in the reasonable discretion of the Lead Arrangers, in order for such Senior
Notes to contain customary terms and provisions for high yield debt securities
at the time of such Exchange; provided, that the Borrower may redeem any Senior
Notes held by the Initial Lenders pursuant to an Exchange at par.  Each
Exchange, to the extent resulting in the issuance of a new series of Senior
Notes, shall reduce by one the number of Takeout Financings available to the
Lead Arrangers pursuant to the Fee Letter.  No Exchange Notice may be given
effect if there are no remaining Takeout Financings available to the Lead
Arrangers pursuant to the Fee Letter.
 
(iv) Subject to Section 2.24(b)(v), not later than the Exchange Date specified
in any Exchange Notice, the Borrower shall (A) deliver a written notice to the
trustee under the Permanent Securities Indenture (the “Trustee”), directing such
Trustee to authenticate and deliver Senior Notes as specified in the Exchange
Notice and (B) use all commercially reasonable efforts to effect delivery of
such Senior Notes to the requesting Lender.
 
(v) In connection with any Exchange pursuant to this Section 2.24(b) that will
result in a reduction in the number of available Takeout Financings, the
Borrower will comply with all of the provisions of the Fee Letter (including the
provisions of the Fee Letter with respect to the timing of deliverables or other
conditions to be met, which requirements with respect to timing will apply in
lieu of those set forth in this Section 2.24), unless such requirements with
respect to the timing of the deliverables or other conditions precedent to be
met in respect of a Takeout Financing in the Fee Letter are waived in writing by
the Lead Arrangers in their sole discretion.
 
(c) The Borrower agrees that prior to (or, where applicable, simultaneous with)
any exchange of Extended Term Loans for Senior Notes:
 
(i) the Borrower shall have selected a bank or trust company reasonably
acceptable to the Lenders to act as Trustee.
 
(ii) the Issuer, each Guarantor and the Trustee shall have entered into a
Permanent Securities Indenture.
 
(iii) the Senior Notes to be issued in the Exchange shall have been approved for
listing subject to official notice of issuance on any applicable stock exchange.
 
(iv) the Issuer shall have issued the Senior Notes pursuant to the Permanent
Securities Indenture substantially in the applicable form set forth therein.
 
(v) the Issuer and each Guarantor shall have provided to the Administrative
Agent copies of resolutions of its Board of Directors approving the execution
and delivery of the Permanent Securities Indenture and, in the case of the
Issuer, the issuance of the Senior Notes, together with a customary certificate
of the secretary of the Borrower or such Guarantor certifying such resolutions.
 
(vi) the Borrower and each Guarantor shall have executed and delivered the
Permanent Securities Registration Rights Agreement (if applicable).
 
(vii) the Borrower and each Guarantor shall have provided to the Lenders copies
of resolutions of its Board of Directors approving the execution and delivery of
a customary
 
 
39

--------------------------------------------------------------------------------

 
registration rights agreement in respect of the Senior Notes (“Senior Notes
Registration Rights Agreement”) (if applicable), together with a customary
certificate of the secretary of the Borrower or such Guarantor certifying such
resolutions.
 
(viii) the Borrower shall have caused its counsel to deliver to the
Administrative Agent an executed legal opinion in form and substance customary
for a transaction of that type to be mutually agreed upon by the Borrower and
the Administrative Agent (including, without limitation, with respect to due
authorization, execution and delivery, validity and enforceability of the
Permanent Securities Indenture and the Senior Notes Registration Rights
Agreement (if applicable)).
 
(d) Subject to Section 2.24(b)(v), if the foregoing conditions set forth in
Section 2.24(c) are not satisfied on the Exchange Date specified in the
applicable Exchange Notice, then the Lenders shall retain all of their rights
and remedies with respect to the Extended Term Loans pursuant to this Agreement
until such conditions are satisfied and the Extended Term Loans are so exchanged
for Senior Notes.  Subject to Section 2.24(b)(v), the Borrower agrees to satisfy
the conditions set forth in Section 2.24(c) no later than the Exchange Date
specified in the applicable Exchange Notice.
 
(e) Nothing in this Section 2.24 shall prevent or limit the ability of the
Borrower from repaying or refinancing the Loans in any other manner not
otherwise prohibited by this Agreement.
 
2.25 AHYDO.  If the Loans remain outstanding after the fifth anniversary of the
Initial Funding Date (or, if later, after the fifth anniversary of the date that
the Loans are deemed exchanged for purposes of for purposes of Section
1.1001-1(a) of the United States Treasury Regulations) and the aggregate amount
of the accrued but unpaid interest on the Loans (for purposes of Section 163(i)
of the Code) as of any Testing Date (as defined below) occurring after such
fifth anniversary exceeds an amount equal to the Maximum Accrual (as defined
below), then all such accrued but unpaid interest on the Loans as of such time
in excess of the Maximum Accrual shall be paid in cash by the Borrower to the
holders thereof on such Testing Date, it being the intent of the parties hereto
that the deductibility of interest under the Loans shall not be limited or
deferred by reason of Section 163(i) of the Code.  For these purposes, the
“Maximum Accrual” is an amount equal to the product of such Loans’ “issue price”
and their “yield to maturity” (in each case for purposes of Section 163(i) of
the Code), and a “Testing Date” is any Interest Payment Date and the date on
which any “accrual period” (for purposes of Section 163(i) of the Code)
closes.  Any accrued interest that for any reason has not theretofore been paid
shall be paid in full on the date on which the final principal payment on a Loan
is made.
 
 
SECTION 3.                      [RESERVED]
 
 
SECTION 4.                      REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders (A) to enter into this
Agreement on the Commitment Effective Date, Holdings and the Borrower hereby
jointly and severally represent and warrant to the Administrative Agent and each
Lender that, on the Commitment Effective Date, the statements set forth below in
Sections 4.3, 4.4, 4.5, 4.7, 4.11, 4.13, 4.14 and 4.16 are true and correct and
(B) to make each Interim Loan to be made hereunder, Holdings and the Borrower
hereby jointly and severally represent and warrant to the Administrative Agent
and each Lender that, after giving effect to the Transactions, on the Initial
Funding Date each of the following statements are true and correct:
 
4.1 Financial Condition.  The audited consolidated balance sheets of the
Borrower as at December 31, 2010, December 31, 2009 and December 31, 2008, and
the related consolidated statements of income and of cash flows for the fiscal
years ended on such dates (the “Consolidated Financial
 
 
40

--------------------------------------------------------------------------------

 
Statements”), reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly the consolidated financial condition of
the Borrower as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended.  All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).  No Group Member has any material Guarantee Obligations,
or any unusual forward or long-term commitments, including any interest rate or
foreign currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph, as of the date of such financial
statements.  During the period from December 31, 2010 to and including the date
hereof there has been no Disposition by any Group Member of any material part of
the business or property of the Group Members taken as a whole.
 
4.2 No Change.  Since December 31, 2010, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
 
4.3 Existence; Compliance with Law; Power.  Each Group Member (a) is duly
organized, validly existing and to the extent relevant in such jurisdiction, in
good standing under the laws of the jurisdiction of its organization, except
where (other than the Borrower) the failure to be so organized, existing or in
good standing could not reasonably be expected to have a Material Adverse
Effect, (b) has the power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except where failure to have such
power, authority and legal right could not reasonably be expected to have a
Material Adverse Effect, (c) is duly qualified as a foreign corporation or other
organization and in good standing or has applied for authority to operate as a
foreign corporation under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification and where a failure to be in good standing as a foreign
corporation would have a Material Adverse Effect; (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; and (e) has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents and the Acquisition Documentation to
which it is a party and, in the case of the Borrower, to obtain extensions of
credit hereunder.
 
4.4 Authorization; Enforceable Obligations.  (a) Each Loan Party has taken all
necessary organizational action to authorize the Transactions.
 
(b) No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, (ii) consents,
authorizations, filings and notices, which will be made or obtained by the time
required by law and (iii) consents, approvals, registrations, filings, permits,
notices or actions, the failure of which to obtain or make could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
(c) Each Loan Document has been duly executed and delivered on behalf of each
Loan Party party thereto and this Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, subject to the Legal Reservations.
 
4.5 No Legal Bar.  The Transactions will not violate any material Requirement of
Law
 
 
41

--------------------------------------------------------------------------------

 
 
or any material Contractual Obligation of any Group Member and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than Permitted Liens).  No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.
 
4.6 Litigation.  Except as disclosed by the Borrower to the Lenders in writing
at least three Business Days prior to the Commitment Effective Date, there shall
not exist any action, investigation, litigation or proceeding pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would have a Material Adverse Effect.
 
4.7 No Default.  No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.
 
4.8 Ownership of Property; Liens.  Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property (except as could not
reasonably be expected to have a Material Adverse Effect) and none of such
property is subject to any Lien except a Permitted Lien.
 
4.9 Intellectual Property.  Each Group Member owns, or is licensed to use, to
its knowledge, all material Intellectual Property necessary for the conduct of
its business as currently conducted.  Except as set forth on Schedule 4.9, to
each Group Member’s knowledge, no claim has been asserted and is pending against
such Group Member by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim that if adversely determined could have a material adverse effect on the
value of any material Intellectual Property owned by such Group Member.  Subject
to the foregoing sentence, the use of Intellectual Property by each Group Member
does not infringe, to its knowledge, on the rights of any Person in any material
respect.
 
4.10 Taxes.  Each Group Member has filed or caused to be filed all federal,
state and local income and other material tax returns that are required to be
filed by it and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Group Member or to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect) or with respect
to which the failure to have filed such tax returns or have paid such taxes
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
4.11 Federal Regulations.  No part of the proceeds of the Loans will be used (a)
for “buying” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect for any purpose that violates the provisions of the
Regulations of the Board or (b) for any purpose that violates the provisions of
the Regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.
 
4.12 ERISA.  Neither a Reportable Event nor a failure to satisfy the “minimum
funding standards” (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to each Plan (whether or not waived) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
 
 
42

--------------------------------------------------------------------------------

 
respects with the applicable provisions of ERISA and the Code; (b) no
termination of a Single Employer Plan has occurred, no Lien in favor of the PBGC
or a Plan has arisen and no determination has been made that a Plan is, or is
expected to be, “at risk” (within the meaning of Section 430 of the Code or
Section 303 of ERISA), during such five-year period; (c) the present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount; (d) neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a liability under ERISA, and neither
the Borrower nor any Commonly Controlled Entity would become subject to any
material liability under ERISA if the Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made; and (e) no such Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA) or in Reorganization or Insolvent, except where, in each of clauses
(a) through (e), such event or condition, together with all other events or
conditions, could not reasonably be expected to have a Material Adverse Effect.
 
4.13 Investment Company Act; Other Regulations.  No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
4.14 Subsidiaries.  As of the Commitment Effective Date, (a) Schedule 4.14 sets
forth the name and jurisdiction of organization of each Subsidiary and, (i) as
to each such Subsidiary (other than WTH Funding LP), the percentage of each
class of Capital Stock owned by any Loan Party and (ii) in the case of WTH
Funding, LP, the names of the partners of such partnership and to the extent
that the partners of such partnership are Subsidiaries, the percentage of
Capital Stock of such Subsidiaries owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary (other than WTH Funding LP), except as created by the
Loan Documents.  The shares of Capital Stock or other equity interests of each
Subsidiary are owned by the Borrower, directly or indirectly, free and clear of
all Liens (other than Liens created under the Security Documents and statutory
Liens).
 
4.15 Use of Proceeds.  The proceeds of the Interim Loans shall be used in
accordance with the sources and uses for the Transactions set forth in Schedule
4.15
 
4.16 Accuracy of Information, etc.  No statement or information (other than the
projections and pro forma financial information) contained in this Agreement,
any other Loan Document, any Confidential Information Memoranda or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of any
Confidential Information Memoranda, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  As of the
Commitment Effective Date there is no fact known to any Loan Party that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in
 
 
43

--------------------------------------------------------------------------------

 
the other Loan Documents, in the Confidential Information Memoranda or in any
other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents. Notwithstanding anything to the contrary
set forth herein, (i) such representation and covenant, insofar as it relates to
information and projections with respect to the Target and its subsidiaries is
only made to the best of the Borrower’s knowledge, and (ii) such representations
and covenants shall exclude any untrue statement or omission arising solely from
the fact that the historical financial information with respect to the Target
and its subsidiaries, and the pro forma financial information with respect to
the Borrower and its subsidiaries after giving effect to the Transactions
(insofar as it includes historical financial information with respect to the
Target and its subsidiaries), were prepared in accordance with IFRS and not GAAP
and that the differences between such financial information prepared in
accordance with IFRS from such financial information if it had been prepared in
accordance with GAAP may be material.
 
SECTION 5.                      CONDITIONS PRECEDENT


5.1 Commitment Effective Date.  The effectiveness of the Interim Loan
Commitments of the Lenders are subject to the satisfaction of the following
conditions precedent:
 
(a) Execution.  The Administrative Agent shall have received (i) this Agreement,
executed and delivered by the Administrative Agent, Holdings, the Borrower and
each Person listed on Schedule 1.1A and (ii) the Guarantee Agreement, executed
and delivered by Holdings and each Subsidiary Guarantor.
 
(b) Organizational Documents and Necessary Consents.  The Administrative Agent
shall have received (i) a copy of the certificate or articles of incorporation
or other formation documents, including all amendments thereto, of the Borrower,
certified by the relevant authority of the jurisdiction of its organization, and
a certificate as to the good standing of the Borrower as of a recent date, from
such Secretary of State; and (ii) a certificate of an authorized signatory of
each Loan Party dated the Commitment Effective Date, substantially in the form
of Exhibit C and certifying (A) that attached thereto is a true and complete
copy of the by-laws (or similar governing documentation) of such Loan Party as
in effect on the Commitment Effective Date, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors or
similar governing body of such Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, (C)
that the certificate or articles of incorporation or other formation documents
of such Loan Party have not been amended since the date of the last amendment
thereto shown on such certificate and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith executed on behalf of such Loan Party.
 
(c) Patriot Act.  The Borrower shall have provided all documentation and
information as is reasonably requested in writing by the Administrative Agent at
least three days prior to the Commitment Effective Date required by U.S.
regulatory authorities under the applicable “know- your-customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
 
(d) Opinions of Counsel.  The Administrative Agent shall have received, on
behalf of itself, the Joint Lead Arrangers and the Lenders, a written opinion of
Kirkland & Ellis LLP, substantially in the form set forth in Exhibit E, (i)
dated the Commitment Effective Date and (ii) addressed to the Administrative
Agent, the Joint Lead Arrangers and the Lenders as of the
 
 
44

--------------------------------------------------------------------------------

 
Commitment Effective Date.
 
(e) Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate in form and substance reasonably satisfactory  to it, dated
the Commitment Effective Date and signed by the chief financial officer of
Borrower
 
(f) Sources and Uses. The intended sources and uses for the Transactions shall
be as set forth in Schedule 4.15.
 
(g) Equity Financing.  The Administrative Agent shall have received a copy of
the signed ABG Escrow Agreement demonstrating that the Equity Contribution has
been appropriately deposited, is freely available for, together with the
proceeds of Interim Loans, for purposes of funding Bidco for the purposes of
completion of the Acquisition in accordance with the intended sources and uses
for the Transactions set forth in Schedule 4.15.
 
On the Commitment Effective Date, the Administrative Agent shall deliver to the
Borrower a certificate in form and substance satisfactory to the Borrower
confirming the satisfaction of the foregoing conditions in clauses (a) through
(g).
 
5.2 Initial Funding Date.  The obligations of the Lenders to extend Loans in
respect of the Interim Loan Commitments on the Initial Funding Date are subject
to the satisfaction of the following conditions precedent on or before such
date:
 
(a) Scheme/Offer Sanctioned.  If the Scheme has not been switched to an Offer,
the Scheme Effective Date shall have occurred and the Administrative Agent shall
have received certified copies of (i) the court order confirming sanction of the
Scheme, (ii) the shareholder resolutions referred to in and in the form set out
in the Scheme Circular, and (iii) the confirmation-of-receipt stamp with respect
to the registration of the court order from Companies House (or a copy of the
cover letter from Target’s solicitors delivering the court order to Companies
House for registration, with confirmation of receipt by Companies House
affixed); if the Scheme has been switched to an Offer, the Offer Unconditional
Date shall have occurred and, in either case, there shall not have been any
material amendment, supplement or modification of the Acquisition Documentation
other than in accordance with the provisions of this Agreement or with the
consent of the Administrative Agent.
 
(b) Limited Representations and Warranties.  The representations and warranties
contained in Section 4.3, Section 4.4(a) (only insofar as such representations
and warranties relate to clauses (a), (d) or (e) of the definition of
Transactions and (f) and (g) of the definition of Transactions solely to the
extent they relate to clauses (a), (d) or (e) thereof), Section 4.4(b), Section
4.4(c) (only insofar as such representations and warranties relate to clauses
(a), (d) or (e) of the definition of Transactions and (f) and (g) of the
definition of Transactions solely to the extent such representations and
warranties related to clauses (a), (d) or (e) thereof) and in the first sentence
of Section 4.5 (only insofar as such representations and warranties relate to
the execution, delivery and performance of the Loan Documents and as if the
words “will not violate any material Requirement of Law or any material
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than Permitted Liens)” were replaced with the words “will not violate any
material provision of the Certificate of Incorporation and By-Laws or other
organizational or governing documents of the relevant Person”), in each case
solely as they relate to the Borrower and Bidco (and not, for the avoidance of
doubt, in respect of or relating to any other Group Member, the Target and its
 
 
45

--------------------------------------------------------------------------------

 
Subsidiaries), shall be true and correct in all material respects (and in all
respects if qualified by materiality) on and as of the Initial Funding Date.
 
(c) No Certain Funds Default.  No Certain Funds Default shall be continuing
unremedied or unwaived on and as of the Initial Funding Date, or would result
from the Interim Loans being made or from the application of the proceeds
therefrom.
 
(d) Certain Funds Period.  The date on which the applicable advance is made is
within the Certain Funds Period.
 
(e) Extensions of Credit Lawful.  As at the date on which the Interim Loans are
made, it is not unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated herein or to fund or maintain its
participation in any such advance.
 
(f) Fees.  The Borrower and Bidco shall have complied with all of their payment
obligations under the Fee Letter.  All accrued reasonable and documented fees
and out-of-pocket expenses (including, to the extent invoiced in advance,
reasonable legal fees and out-of-pocket expenses of one firm of counsel) and
other compensation payable to the Administrative Agent, the Joint Lead Arrangers
and the Lenders as set out in the sources and uses of the Transaction set forth
in Schedule 4.15 shall have been paid.
 
(g) Certain Funds Covenants. There shall not have occurred and be continuing a
breach of any Certain Funds Covenant.
 
(h) Borrowing Notice.  The Administrative Agent shall have received a notice of
such Borrowing as required by Section 2.2.
 
5.3 Certain Funds.  During the Certain Funds Period, and notwithstanding any
provision of any Loan Document to the contrary, the Interim Loans shall be made
notwithstanding the non-satisfaction of any conditions other than the conditions
specified in Section 5.1 and Section 5.2. During the Certain Funds Period (other
than as referred to above) no Lender shall be entitled to (nor shall any Lender
be entitled to request the Administrative Agent to):
 
(a) cancel its Interim Loan Commitment;
 
(b) rescind, terminate or cancel this Agreement or any of the Interim Loan
Commitments or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have;
 
(c) refuse to participate in the making of an Interim Loan;
 
(d) exercise any right of set-off or counterclaim in respect of an Interim Loan
(other than set-off in respect of fees, costs and expenses as agreed in the
funds flow document); or
 
(e) cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Loan Document;
 
provided that immediately upon the end of the Certain Funds Period, subject to
the express provisions of the Loan Documents, all such rights, remedies and
entitlements shall be available to the Administrative Agent or the Lenders
notwithstanding that such rights, remedies and entitlements may not have been
used or been available for use during the Certain Funds Period.
 
 
46

--------------------------------------------------------------------------------

 
5.4 Acceptance of Proceeds.  The acceptance of the proceeds of the Loans on the
Initial Funding Date shall be deemed to constitute a representation and warranty
by the Borrower on such date as to the following: (i) all representations and
warranties set forth in each Loan Document shall be true and correct in all
material respects (and in all respects if qualified by materiality) on and as of
the Initial Funding Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects (and in all respects if qualified by
materiality) on and as of such earlier date and (ii) at the time of and
immediately after the Initial Funding Date, no Event of Default or Default shall
have occurred and be continuing.
 
5.5 Officer’s Certificate.  On the Commitment Effective Date, the Borrower shall
also deliver to the Administrative Agent a certificate, dated the Commitment
Effective Date and signed by a Responsible Officer of the Borrower certifying
that (i) no Event of Default or Default has occurred and is continuing and (ii)
all representations and warranties to be made as of the Commitment Effective
Date set forth in each Loan Document are true and correct in all material
respects on and as of the Commitment Effective Date; provided, however, that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects on such date.
 
SECTION 6.                      AFFIRMATIVE COVENANTS


Holdings and the Borrower jointly and severally covenant and agree with each
Lender that so long as this Agreement shall remain in effect and until the
earlier of (a) the Interim Loan Conversion Date and (b) the date on which the
Interim Loan Commitments have been terminated and the principal of and interest
on each Interim Loan, all Fees and all other expenses or amounts payable under
any Loan Document shall have been paid in full, each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to (it being understood
and agreed that the only covenants set forth in this Section 6 that shall be
effective prior to the Initial Funding Date are the covenants set forth in
Section 6.3, Section 6.4, Section 6.7, Section 6.12 and Section 6.14 and that on
and after the Initial Funding Date all of the covenants set forth in this
Section 6 shall be effective until the earlier of clauses (a) and (b) above):
 
6.1 Financial Statements.  Furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):
 
(a) as soon as available, but in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and
 
(b) as soon as available, but in any event not later than 55 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer,
 
 
47

--------------------------------------------------------------------------------

 
 
as the case may be, and disclosed in reasonable detail therein) consistently
throughout the periods reflected therein and with prior periods and shall be
deemed to have been delivered on the date on which the Borrower provides notice
to the Administrative Agent that such information has been posted on the
Borrower’s website at the website address listed on the signature pages of such
notice, at www.sec.gov or at such other website identified in such notice and
accessible by the Lenders without charge; provided that the Borrower shall
deliver paper copies of such financial statements to the Administrative Agent or
any Lender who requests the Borrower to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender.  The Borrower will be deemed to have satisfied the requirements of
this Section 6.1 if any parent files with the SEC and provides reports,
documents and information of the types otherwise so required, in each case
within the applicable time periods specified by the applicable rules and
regulations of the SEC, and the Borrower is not required to file such reports,
documents and information separately under the applicable rules and regulations
of the SEC (after giving effect to any exemptive relief) because of the filings
by such parent.
 
6.2 Certificates; Other Information.  Furnish to the Administrative Agent (and
the Administrative Agent shall furnish to each Lender) (or, in the case of
clause (d), to the relevant Lender):
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a letter, written and signed by the independent certified public
accountants reporting on such financial statements describing the scope of such
financial statements and certifying that such financial statements are presented
in an accurate manner and in accordance with GAAP;
 
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information necessary for determining compliance by each Group
Member with the provisions of this Agreement referred to therein as of the last
day of the fiscal quarter or fiscal year of the Borrower, as the case may be,
and (y) to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
and the name and jurisdiction of organization of any new Subsidiary;
 
(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a consolidated budget for the following
fiscal year (which shall include the Fleet Financing Forecast for such fiscal
year) and, as soon as available, significant revisions, if any, of such budget
with respect to such fiscal year (the “Budget”), which Budget shall in each case
be accompanied by a certificate of a Responsible Officer stating that such
Budget is based on reasonable estimates, information and assumptions and that
such Responsible Officer has no reason to believe that such Budget is incorrect
or misleading in any material respect, it being understood that such Budget is
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, and it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from Budget by a material amount;  and
 
(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
 
48

--------------------------------------------------------------------------------

 
6.3 Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, its obligations
and liabilities in respect of taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member or except to the extent that failure to do so could not reasonably
be expected to result in a Material Adverse Effect.
 
6.4 Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and keep in
full force and effect its organizational existence (provided that Holdings and
any of its Subsidiaries may change its organizational form so long as such
change shall not adversely affect the interests of the Lenders) and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.5 Maintenance of Property; Insurance.  (a)  Keep all property material to its
business in good working order and condition consistent with industry practices,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (b) maintain with
financially sound and reputable insurance companies insurance on all its
material property in amounts and against such risks (but including in any event,
to the extent available on commercially reasonable terms, public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
 
6.6 Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit the
Administrative Agent, and after the occurrence and during the continuance of an
Event of Default, representatives of any Lender (in coordination with the
Administrative Agent), to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time and
upon reasonable advance notice, and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants; provided that a representative of the Loan Parties shall be
permitted to be present for any discussion with independent certified
accountants referred to above.  Notwithstanding Section 10.5, unless any such
visit or inspection is conducted after the occurrence and during the continuance
of a Default or Event of Default, the Borrower shall not be required to pay any
costs or expenses incurred by the Administrative Agent, any Lender or Lender’s
representative in connection with such visit or inspection.
 
6.7 Notices.  Promptly upon obtaining actual knowledge thereof, give notice to
the Administrative Agent (and the Administrative Agent shall give notice to each
Lender) of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
 
(c)  any litigation or proceeding affecting any Group Member (i) in which the
amount
 
 
49

--------------------------------------------------------------------------------

 
involved is $50,000,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
 
(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to, or satisfy the “minimum funding standard” (as defined in
Section 302 of ERISA or Section 412 of the Code) with respect to, a Plan, a
determination that any Plan is, or is reasonably expected to be, “at risk”
(within the meaning of Section 430 of the Code or Section 303 of ERISA), the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan (or any
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA)) or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan;
and
 
(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8 Environmental Laws.  (a) Comply with, and use commercially reasonable
efforts to ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, binding
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
 
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
6.9 Maintenance of Ratings.  Use commercially reasonable efforts to maintain a
public rating of the Facility and a public corporate rating for the Borrower, in
each case issued by Moody’s Investor Services, Inc. and Standard & Poor’s
Ratings Services.
 
6.10 [Reserved].
 
6.11 Use of Proceeds.  The Borrower shall use the proceeds of the Loans solely
(i) to pay the Acquisition Consideration, (ii) to pay the Transaction
Expenses and (iii) to refinance the Existing Debt (including the payment of
associated fees and premiums); provided that the Borrower shall be permitted to
deposit proceeds of the Interim Loans into an escrow account having terms
reasonably satisfactory to the Lead Arrangers solely for the purpose of using
proceeds as set forth above.
 
6.12 Scheme Affirmative Covenants. (a)   Procure that a Scheme Circular or
(following a Conversion Notice) an Offer Document is issued and dispatched as
soon as practicable in accordance with the timetable set out in the relevant
Press Release and in any event within 28 days (or such longer period permitted
by the Panel on Takeovers and Mergers) after the issuance of the relevant Press
Release.
 
 
50

--------------------------------------------------------------------------------

 
(b) Comply in all material respects with the Takeover Code, subject to any
waivers granted by the Panel on Takeovers and Mergers, and all other applicable
laws and regulations in relation to any Offer or Scheme.
 
(c) Promptly provide the Administrative Agent with such information as it may
reasonably request regarding the status of the Acquisition (including, in the
case of an Offer, the current level of acceptances) subject to any
confidentiality, regulatory or other restrictions relating to the supply of such
information.
 
(d) Deliver to the Administrative Agent copies of each Offer Document, receiving
agent letter, any written agreement between Bidco and the Target with respect to
a Scheme, all other material announcements and documents published or delivered
pursuant to the Offer or Scheme (other than the Cash Confirmation) and all
material legally binding agreements entered into by Bidco in connection with an
Offer or Scheme, in each case except to the extent it is prohibited by law or
regulation from doing so.
 
(e) In the event that the Scheme is switched to an Offer, (i) within 15 Business
Days procure that a press release announcing, in compliance with Rule 2.5 of the
Takeover Code, a firm intention to proceed with the Offer (the “Offer Press
Release”) is issued, (ii) deliver to the Administrative Agent (A) a Conversion
Notice and (B) the Offer Press Release and (iii) except as consented to by the
Administrative Agent in writing, ensure that the terms and conditions contained
in the Offer Document include the Acceptance Condition and are otherwise
consistent in all material respects with those contained in the Scheme Circular
(to the extent applicable for an Offer).
 
(f) In the case of an Offer, promptly upon Bidco acquiring 90% of the Target
Shares to which the Offer relates, ensure that notices under Section 979 of the
Companies Act in respect of Target Shares are issued.
 
(g) In the case of a Scheme, within 30 days of the Initial Funding Date, and if
the Scheme has been switched to an Offer, within 30 days after the later of (i)
the Initial Funding Date and (ii) the date upon which Bidco owns 75% of the
Target Shares, procure that such action as is necessary is taken to re-register
Target (and any other relevant members of the Target and its Subsidiaries) as a
private limited company.
 
(h) Promptly provide the Administrative Agent with such information as it may
reasonably request regarding the Equity Contribution, including the balance
thereof and account in which it is deposited.
 
6.13 Existing Debt Repayment.  As soon as permitted under the terms of the
underlying documentation for the Existing Debt, all of the Existing Debt and any
obligations in respect thereof (including any interest, fees or premiums owing
thereon) shall be paid and satisfied in full in strict and absolute compliance
with the terms of the underlying documentation for such Existing Debt.
 
6.14 Additional Guarantors.  With respect to any new Subsidiary (other than a
Foreign Subsidiary, an Excluded Subsidiary, an Excluded Person, a Securitization
Entity or any Subsidiary of a Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity) created or acquired after the Commitment Effective Date
by any Loan Party that becomes a guarantor under the Existing Credit Agreement,
promptly (a) cause such new Subsidiary to become a party to the Guarantee
Agreement and (ii) if reasonably requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matter described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
 
 
51

--------------------------------------------------------------------------------

 
6.15 Second Lien Security Documents.  Within 30 days of the Initial Funding Date
or such later date agreed to by the Administrative Agent, Holdings and the
Borrower shall and cause each Subsidiary Guarantor to (a) enter into (i) the
Second Lien Security Documents, (ii) one or more customary intercreditor
creditor agreements (a “Specified Intercreditor Agreement”), each in form and
substance reasonably satisfactory to the Administrative Agent, establishing the
relative rights of the Lenders party hereto and of the secured parties in
respect of the Obligations (as defined in the Existing Credit Agreement) with
respect to the Collateral and certain related matters and (b) permit the
Administrative Agent to make such amendments to this Agreement as the
Administrative Agent determines (in consultation with the Borrower) are
appropriate or necessary in connection with the Second Lien Security Documents
and any Specified Intercreditor Agreement.
 
SECTION 7.                      NEGATIVE COVENANTS


Holdings and the Borrower jointly and severally covenant and agree with each
Lender that so long as this Agreement shall remain in effect and until the
earlier of (a) the Interim Loan Conversion Date and (b) the date on which the
Interim Loan Commitments have been terminated and the principal of and interest
on each Interim Loan, all Fees and all other reasonable expenses or amounts
payable under any Loan Document shall have been paid in full, each of Holdings
and the Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly.
 
7.1 [Reserved].
 
7.2 Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:
 
(a) (i) Indebtedness of any Loan Party pursuant to any Loan Document and any
Permitted Refinancing, in whole or in part, thereof and (ii) Indebtedness of any
Loan Party under the Existing Senior Credit Facilities in an aggregate amount
not to exceed $2,250,000,000;
 
(b) Indebtedness of the Borrower to any Subsidiary, Holdings or Parent and of
any Subsidiary Guarantor to the Borrower or any other Subsidiary;
 
(c) Guarantee Obligations of the Borrower, Holdings and any Subsidiary of the
Borrower in respect of the Guarantee Agreement and any Security Documents;
 
(d) guarantees by the Borrower or any of its Subsidiaries of obligations of any
Subsidiary Guarantor or the Borrower;
 
(e) obligations in respect of surety bonds, bank guarantees, letters of credit
and similar obligations incurred in the ordinary course of business;
 
(f) Indebtedness outstanding on the date hereof or required to be incurred
pursuant to a Contractual Obligation in existence on the date hereof (other than
AESOP Indebtedness and Securitization Indebtedness) and listed on Schedule
7.2(f) and any Permitted Refinancing thereof;
 
(g) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(h) in an aggregate principal amount
not to exceed $100,000,000 at any one time outstanding;
 
(h) Indebtedness of the Borrower and Avis Budget Finance in respect of the
Senior Unsecured Notes and any Permitted Refinancing thereof;
 
 
52

--------------------------------------------------------------------------------

 
(i) unsecured Guarantee Obligations of Holdings and any Subsidiary of the
Borrower in respect of the Senior Unsecured Notes; provided that each guarantor
under the Senior Unsecured Notes or any Permitted Refinancing thereof shall be a
guarantor of the Obligations pursuant to the Guarantee Agreement or such other
agreement as the Administrative Agent may approve in its reasonable discretion;
 
(j) AESOP Indebtedness and Additional Foreign Vehicle Indebtedness;
 
(k) Securitization Indebtedness;
 
(l) Recourse Vehicle Indebtedness (including any Guarantee Obligations in
respect thereof);
 
(m) Indebtedness incurred in connection with any acquisition by the Borrower or
any of its Subsidiaries of vehicles directly from a manufacturer pursuant to
such manufacturer’s repurchase program; provided that (i) such Indebtedness is
not greater than the net book value of such vehicles and (ii) such vehicles
could not be financed under the AESOP Financing Program;
 
(n) Indebtedness incurred pursuant to terminal rental adjustment clause lease
financings of trucks to be used in the truck rental operations of the Borrower
and its Subsidiaries;
 
(o) Indebtedness under any Swap Agreement;
 
(p) Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to the Borrower or any Subsidiary Guarantor incurred in
the ordinary course of business or to satisfy the general financing needs of
such Foreign Subsidiary, Excluded Subsidiary or Securitization Entity;
 
(q) Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to the Borrower or any Subsidiary Guarantor in an amount
not to exceed $50,000,000 at any one time outstanding;
 
(r) Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity;
 
(s) Guarantee Obligations incurred by any Foreign Subsidiary, Excluded
Subsidiary or Securitization Entity in respect of Indebtedness of any Foreign
Subsidiary, Excluded Subsidiary or Securitization Entity;
 
(t) Indebtedness of any Foreign Subsidiary in an aggregate principal amount not
to exceed $150,000,000 at any one time outstanding and any Permitted Refinancing
thereof;
 
(u) Indebtedness of any Person that becomes a Subsidiary pursuant to the
Acquisition or that is otherwise assumed by the Borrower or any of its
Subsidiaries in connection with the Acquisition which is not incurred in
contemplation of the Acquisition and any Permitted Refinancing thereof;
 
(v) [Reserved]
 
(w) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount not to exceed $100,000,000 at any one time
outstanding;
 
 
53

--------------------------------------------------------------------------------

 
(x) Indebtedness incurred in connection with the financing of any insurance
premiums;
 
(y) [Reserved]
 
(z) [Reserved]
 
(aa) (i) Indebtedness of the Borrower and its Subsidiaries (including any
Guarantee Obligations in respect thereof) incurred (x) to finance a portion of
the Acquisition (including any Permanent Securities issued in respect thereof)
or (y) to refinance any Extended Term Loans (as defined in the Existing Credit
Agreement) (including any Incremental Term Loans, and in each case, any
Permitted Refinancing thereof, and (ii) Indebtedness of the Target and its
Subsidiaries incurred under revolving credit facilities on or after the date of
the consummation of the Acquisition to finance the working capital needs and
general corporate purposes of the Target and its Subsidiaries and any Permitted
Refinancing thereof;
 
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Indebtedness described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause). For purposes of determining compliance with
this Section 7.2 and Section 7.3(s), the amount of any Indebtedness denominated
in a currency other than Dollars shall be the Dollar Equivalent thereof on the
date such Indebtedness is incurred or committed (in the case of Indebtedness
pursuant to a revolving or delayed draw credit facility); provided that,  if any
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being incurred), and such refinancing would cause the applicable
Dollar-denominated cap in Section 7.2 and Section 7.3(s) to be exceeded if the
amount of such refinancing Indebtedness (or the Dollar Equivalent thereof) is
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar denominated cap shall be deemed not to have been
exceeded so long as the aggregate principal amount of such refinancing
Indebtedness (or the Dollar Equivalent thereof on the date of such refinancing)
does not exceed (i) the Dollar Equivalent of the aggregate outstanding or
committed principal amount, as applicable, of such Indebtedness being refinanced
on the date of such refinancing, as applicable, plus (ii) the aggregate amount
of fees, underwriting discounts, premiums, accrued interest and other costs and
expenses incurred in connection with such refinancing.
 
7.3 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
 
(a) Liens for taxes, assessments, governmental charges or other similar
obligations not yet due or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;
 
(c) Liens incidental to the conduct of the Borrower’s business or the ownership
of its assets which were not incurred in connection with the borrowing of money,
and which do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;
 
(d) pledges or deposits in connection with workers’ compensation, unemployment
 
 
54

--------------------------------------------------------------------------------

 
insurance and other social security legislation;
 
(e) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, letters of
credit, bank guarantees, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
 
(f) easements, rights-of-way, restrictions, covenants and other similar
encumbrances incurred in the ordinary course of business or of record that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
 
(g) Liens in existence on the date hereof listed on Schedule 7.3(g), securing
Indebtedness permitted by Section 7.2(f), provided that no such Lien is spread
to cover any additional property after the Commitment Effective Date and that
the amount of Indebtedness secured thereby is not increased;
 
(h) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(g) to finance the acquisition, repair or construction of
fixed or capital assets, provided that (i) such Liens shall be created within 90
days of the acquisition, repair or construction of such fixed or capital assets
and (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness;
 
(i) Liens securing Indebtedness permitted under Section 7.2(a)(ii);
 
(j) Liens on any Related Eligible Assets or arising out of the transfer of
Related Eligible Assets to Securitization Entities; provided that such transfer
is otherwise permitted by the Agreement, and Liens securing Additional Foreign
Vehicle Indebtedness;
 
(k) Liens securing Indebtedness permitted under Section 7.2(j), (k), (l), (m)
and (n);
 
(l) Liens securing judgments which do not constitute an Event of Default;
 
(m) statutory rights of tenants under leases with respect to which the Borrower
or any Subsidiary is the lessor;
 
(n) (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased and (ii) any interest or title of a licensor
under any Intellectual Property licenses or sublicenses entered into in the
ordinary course of business (including any intercompany licenses and sublicenses
of Intellectual Property);
 
(o) Liens existing on any property or asset prior to the acquisition thereof by
any Group Member or existing on any property or asset of any Person that becomes
a Subsidiary (or that merges with or into the Borrower or a Subsidiary or
transfers such property or asset to the Borrower or a Subsidiary) after the date
hereof prior to the time such Person becomes a Subsidiary (or merges into the
Borrower or a Subsidiary or transfers such property or asset); provided that
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, and such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date on which such Person becomes a Subsidiary or merges
 
 
55

--------------------------------------------------------------------------------

 
into the Borrower or a Subsidiary, as the case may be, and any Permitted
Refinancing of such obligations; provided, further, that no such Liens shall be
permitted to exist on the Capital Stock of any Person that is required to be a
Subsidiary Guarantor hereunder from and after the time by which such Person is
required to become a Subsidiary Guarantor; and
 
(p) Liens attaching solely to cash earnest money deposits in connection with any
permitted Investment;
 
(q) Liens on insurance policies and the proceeds thereof securing the financing
of the insurance premiums with respect thereto;
 
(r) Encumbrances permitted under Section 7.12 or otherwise imposed pursuant to
an agreement that has been entered into in connection with a Disposition of
assets;
 
(s) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $50,000,000 at any one time;
 
(t) Liens on the proceeds of Indebtedness permitted to be incurred by Section
7.2 in favor of escrow agents, account custodians or similar third party
intermediaries during the period which any such proceeds are held under escrow
or similar contingent release arrangements;
 
(u) Liens on the assets and the Capital Stock of a Foreign Subsidiary that
secures Indebtedness of such Foreign Subsidiary outstanding pursuant to Section
7.2(t) or Section 7.2(aa)(ii) (including guarantees by any Foreign Subsidiary of
such Indebtedness); and
 
(v) Liens on the Collateral created pursuant to the Second Lien Security
Documents (or any security documents in respect of any Permitted Refinancing of
the Indebtedness under this Agreement, in each case, so long as such Liens are
on a second priority basis to the liens securing the Obligations (as defined in
the Existing Credit Agreement)).
 
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Liens described in the clauses above, the Borrower in
its sole discretion may classify (and reclassify) such action or event in one or
more clauses (including in part under one such clause and in part under another
such clause).
 
7.4 Fundamental Changes.  Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:
 
(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary (provided that the
Wholly Owned Subsidiary shall be the continuing or surviving corporation);
provided that any such merger or consolidation of a Subsidiary Guarantor shall
only be with or into the Borrower or another Subsidiary Guarantor;
 
(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
to the Borrower or any Wholly Owned Subsidiary (upon voluntary liquidation or
otherwise); provided that any such Disposition by a Subsidiary Guarantor shall
only be to the Borrower or another Subsidiary Guarantor or (ii) pursuant to a
Disposition permitted by Section 7.5;
 
 
56

--------------------------------------------------------------------------------

 
(c) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation; and
 
(d) any Subsidiary may dissolve, liquidate or wind up its affairs at any time if
at the time of such dissolution, liquidation or winding up, the value of the
assets of such Subsidiary is less than $100,000 or such Subsidiary is dormant.
 
7.5 Disposition of Property.  Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:
 
(a) the Disposition of (i) obsolete or worn out property or (ii) any property
that is no longer used or useful in the conduct of the business of the Borrower
or its Subsidiaries, in each case in the ordinary course of business;
 
(b)  the Disposition of inventory in the ordinary course of business;
 
(c) Dispositions permitted by clause (i) of Section 7.4(b), Investments
permitted under Section 7.7 (other than Section 7.7 (m)) and Restricted Payments
permitted under Section 7.6;
 
(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary; provided that any sale or issuance of any
Subsidiary Guarantor’s Capital Stock shall only be to the Borrower or another
Subsidiary Guarantor;
 
(e) Dispositions of any Related Eligible Assets (i) in connection with the AESOP
Financing Program, (ii) to any Securitization Entity or (iii) in connection with
the incurrence of any Securitization Indebtedness;
 
(f) the sale of the Budget Truck Division for fair market value as determined by
the board of directors of the Borrower;
 
(g) the Disposition of other property having a fair market value not to exceed
$200,000,000 in the aggregate for any fiscal year of the Borrower;
 
(h) the Dispositions listed on Schedule 7.5(h);
 
(i) Dispositions of properties subject to condemnation, eminent domain or
taking;
 
(j) leases, subleases, licenses and sublicenses of real or personal property,
and Intellectual Property  in the ordinary course of business, and any
intercompany licenses and sublicenses of Intellectual Property;
 
(k) dispositions or use of cash and Cash Equivalents in the ordinary course of
business;
 
(l) the abandonment, termination or other disposition of Intellectual Property
or leasehold properties in the ordinary course of business; and
 
(m)  dispositions, discounts or forgiveness of accounts receivable in connection
with the collection or compromise thereof;
 
(n) Dispositions of non-core assets acquired in connection with an Investment
permitted under Section 7.7, including the Acquisition;
 
 
57

--------------------------------------------------------------------------------

 
(o) Dispositions by the Borrower or any of its Subsidiaries of any Foreign
Subsidiary to any other Foreign Subsidiary;
 
(p) Dispositions of minority interests in joint ventures; and
 
(q) any Disposition of any Foreign Subsidiary and any holding company formed in
connection with the Acquisition to the Borrower or any of its Subsidiaries.
 
provided that all Dispositions permitted under paragraphs (f) and (g)(i) and
(g)(ii) of this Section 7.5 shall be made for fair value and in the case of any
such Disposition (or series of related Dispositions) that yields gross proceeds
to any Loan Party in excess of $25,000,000, for at least 75% cash consideration
(excluding, in the case of an Asset Sale (or series of related Asset Sales), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) (it being understood that for the purposes of the foregoing
proviso, the following shall be deemed to be cash consideration:  (1) Cash
Equivalents, (2) the assumption of Indebtedness of the Borrower (other than
Disqualified Stock of the Borrower) or any Subsidiary and the release of the
Borrower and its Subsidiaries from all liability with respect to payment of such
Indebtedness, (3) Indebtedness of any Subsidiary that is no longer a Subsidiary
as a result of such Disposition, to the extent that the Borrower and each other
Subsidiary are released from any Guarantee Obligations or any other obligations
to provide credit support in respect of such Indebtedness and (4) securities
received by the Borrower or any Subsidiary from the transferee that are
converted by the Borrower or such Subsidiary into cash within 180 days);
provided, further, that if the Group Member’s action or event meets the criteria
of more than one of the types of Dispositions described in the clauses above,
the Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause).
 
7.6 Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor; provided, that any non-Subsidiary Guarantor may make
Restricted Payments to any Group Member;
 
(b)  so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may pay dividends to Holdings and Holdings may pay
dividends to ABG to purchase ABG common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee;
 
(c) the Borrower may make Restricted Payments to Holdings to permit Holdings to
(i) pay corporate overhead expenses incurred in the ordinary course of business
and (ii) pay any taxes that are due and payable by Holdings or the Borrower;
 
(d) (i) the Borrower may make Restricted Payments to Holdings to permit Holdings
to pay dividends to any higher tier entity to provide for the payment of (A)
Parent Expenses, (B) Related Taxes and (C) any Taxes that are due and payable by
any Group Member as part of a consolidated group or which have been paid for the
account of any Group Member pursuant to the Tax Sharing
 
 
 
58

--------------------------------------------------------------------------------

 
and (ii) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings to permit
Holdings to make Restricted Payments to any Parent in an aggregate amount not to
exceed $25,000,000, less the amount of Investments made pursuant to Section
7.7(u);
 
(e) Investments permitted by Section 7.7; and
 
(f) any Subsidiary may make Restricted Payments (including in respect of
management fees) to the holders of the Capital Stock of such Subsidiary ratably
based on the respective ownership interests of such holders.
 
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Restricted Payments described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause).
 
7.7 Investments.  Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”; it being understood that the
amount, as of any date of determination, any Investment in the form of a
guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Responsible
Officer) except:
 
(a) Investments consisting of extensions of trade credit and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;
 
(b) Investments in Cash Equivalents;
 
(c) guarantees permitted by Section 7.2;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount not to exceed $15,000,000 in any fiscal year;
 
(e) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;
 
(f) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Subsidiary Guarantor;
 
(g) intercompany Investments by the Borrower or any Subsidiary Guarantor in any
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary made in the
ordinary course of business or to satisfy the general financing needs of such
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary (including
intercompany Investments made to fund the Acquisition and any other Investments
permitted hereunder);
 
(h) intercompany Investments by the Borrower or any Subsidiary Guarantor in any
 
 
59

--------------------------------------------------------------------------------

 
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary in an amount
not to exceed $50,000,000 at any one time outstanding;
 
(i) intercompany Investments by any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity in any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity;
 
(j) Restricted Payments to ABG permitted by Section 7.6 in the form of loans and
advances;
 
(k) Investments listed on Schedule 7.7(k);
 
(l) [Reserved]
 
(m) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions, Restricted Payments permitted under Sections 7.2, 7.3, 7.4, 7.5 or
7.6 respectively;
 
(n) any seller-financing or other non-cash consideration received in connection
with Dispositions permitted by Section 7.5;
 
(o) the Borrower or any Subsidiary may make Investments to purchase from a
minority shareholder the Capital Stock of such shareholder in a joint venture
entity in which any Group Member owns a majority equity interest (regardless of
whether such a joint venture entity is a Subsidiary);
 
(p) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $150,000,000 after the Commitment Effective Date
during the term of this Agreement; provided that any Investments made by a Loan
Party in a Foreign Subsidiary to fund all or a portion of an Investment to be
made by a Foreign Subsidiary in reliance on this Section 7.7(p) shall be
permitted and shall not reduce the Investment capacity available under any other
Section;
 
(q) [Reserved.]
 
(r) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with the Acquisition) so long as such Investments were
not made in contemplation of such Person becoming a Subsidiary or of such
consolidated or merger, and any modification, replacement renewal, reinvestment
or extension thereof;
 
(s) Investments consisting of intercompany notes and receivables issued in
respect of transfers of Foreign Subsidiaries pursuant to Section 7.5(o);
 
(t) [Reserved];
 
(u) Investments in an aggregate amount not to exceed $25,000,000, less the
amount of Restricted Payments made under Section 7.6(d)(ii);
 
(v) the Acquisition;
 
(w) any acquisition made by the Borrower or any of its Subsidiaries of any
Foreign Subsidiary or any holding company formed in connection with the
Acquisition and any
 
 
60

--------------------------------------------------------------------------------

 
contribution by the Borrower or any of its Subsidiaries of any such entity to
any Subsidiary; and
 
(x) Investments in any Escrowed Debt Issuer in an amount necessary to fund
required payments with respect to Escrowed Debt issued by such Escrowed Debt
Issuer.
 
provided, that (i) if the Group Member’s action or event meets the criteria of
more than one of the types of Investments described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause) and (ii) the Borrower and its Subsidiaries may
not make any Investment in an Excluded Person except to the extent permitted by
Section 7.7(p).
 
7.8 Optional Payments and Modifications of Certain Agreements.  (a)   Make or
offer to make any optional or voluntary prepayment, repurchase or redemption of
or otherwise optionally or voluntarily defease or segregate funds with respect
to any Indebtedness; provided that:
 
(i)  any such Indebtedness may be repaid, prepaid, repurchased or redeemed in
connection with a Permitted Refinancing;
 
 (ii)  any such Indebtedness may be repaid, prepaid, repurchased or redeemed on
the Scheme Effective Date or the Initial Funding Date, in each case, in order to
consummate the Transactions;
 
(iii)  to the extent not otherwise permitted under clauses (i) and (ii) above,
any intercompany Indebtedness of a Subsidiary owing to the Borrower or a
Subsidiary Guarantor may be repaid, prepaid, repurchased or redeemed;
 
(iv)  any senior unsecured Indebtedness of the Borrower or its Subsidiaries
(other than any Foreign Subsidiary) may be repaid, prepaid, repurchased or
redeemed for consideration (including any premium paid in connection therewith)
in an aggregate amount not to exceed $150,000,000 so long as (x) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (y) after giving pro forma effect to such prepayment, repayment, repurchase
or redemption, the Consolidated Secured Leverage Ratio is less than 1.75 to
1.00;
 
(v) any senior unsecured Indebtedness of the Borrower or its Subsidiaries (other
than any Foreign Subsidiary) may be repaid, prepaid, repurchased or redeemed
with the proceeds of any Incremental Term Loans  for consideration (including
any premium paid in connection therewith) in an aggregate amount not to exceed
$150,000,000 so long as (x) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (y) after giving pro forma
effect to such prepayment, repayment, repurchase or redemption, the Consolidated
Secured Leverage Ratio is less than 1.75 to 1.00; and
 
(vi) any such Indebtedness in an aggregate principal amount not to exceed
$75,000,000;
 
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of payments described in the clauses above, the Borrower
in its sole discretion may classify (and reclassify) such action or event in one
or more clauses (including in part under one such clause and in part under
another such clause), and
 
 (b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Unsecured Notes in a manner
 
 
61

--------------------------------------------------------------------------------

 
 
materially adverse to the Lenders or (c) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of the Separation Agreement or the Tax Sharing
Agreement in a manner materially adverse to the Lenders, it being understood
that an increase of the obligations or potential liability of ABG resulting from
any such amendment, modification or other change to the Separation Agreement or
Tax Sharing Agreement shall not, in and of itself, be regarded as materially
adverse to the Lenders.
 
7.9 Transactions with Affiliates.  Enter into any transaction (other than (i)
transactions listed on Schedule 7.9, (ii) transactions permitted by Section 7.6,
(iii) Investments permitted by Section 7.7(d), (o) and (v), (iv) Investments in
joint ventures permitted by Section 7.7 and (v) issuances of Equity Interests,
including any servicing agreement, purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Subsidiary) unless such transaction is (a) otherwise permitted under this
Agreement and (b) upon fair and reasonable terms taken as a whole no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
 
7.10 Sales and Leasebacks.  Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member except
sale-lease back transactions relating to Eligible Assets not in excess of
$50,000,000 and without duplication of any such transactions permitted by
Section 7.2.
 
7.11 Changes in Fiscal Periods.  Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.
 
7.12 Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower (other than a Securitization Entity)
to (a) make Restricted Payments in respect of any Capital Stock of such
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Subsidiary of the Borrower, (b) make loans or advances to, or other Investments
in, the Borrower or any other Subsidiary of the Borrower or (c) transfer any of
its assets to the Borrower or any other Subsidiary of the Borrower, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary or assets imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Subsidiary or such assets other than the
Senior Unsecured Note Indenture and such other agreements listed on Schedule
7.12 , (iii) restrictions which are not more restrictive than those contained in
this Agreement contained in any documents governing any Indebtedness incurred in
accordance with the provisions of this Agreement, (iv) any documents relating to
joint ventures to the extent that such joint ventures are not prohibited
hereunder, (v) any agreement in effect at the time a Person became a Subsidiary
or assets are first acquired pursuant to an Investment permitted under Section
7.7, so long as (x) such agreement was not entered into solely in contemplation
of such Investment and (y) such encumbrance or restriction applies only to such
Person and assets, (vi) any agreement, including with respect to Indebtedness,
of a Foreign Subsidiary permitted pursuant to this Agreement so long as such
prohibitions or limitations are only with respect to the assets of such Foreign
Subsidiary or any Subsidiary of such Foreign Subsidiary and (vii) with respect
to the restrictions in clause (c), (x) restrictions or conditions imposed by any
agreement relating to secured debt permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
debt, and (y) customary provisions in leases, licenses or contracts restricting
assignability or subleasing prohibit the granting of Liens on the rights
contained therein; provided that loans made by the Borrower or any Subsidiary to
any other Subsidiary that is a Securitization Entity or a partner or direct
equity owner of a Securitization Entity
 
 
62

--------------------------------------------------------------------------------

 
may be subject to customary repayment restrictions required by the lenders to
such Securitization Entity.
 
7.13 Lines of Business.  Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.
 
7.14 Business Activities of Holdings.  In the case of Holdings, (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Capital Stock of the Borrower, (ii) incur, create, assume or
suffer to exist any Indebtedness or other liabilities or financial obligations,
except (w) Guarantee Obligations permitted pursuant to Section 7.2(c) and
7.2(i), (x) nonconsensual obligations imposed by operation of law, (y)
obligations pursuant to the Loan Documents to which it is a party and (z)
obligations with respect to its Capital Stock, or (iii) own, lease, manage or
otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Borrower in accordance with
Section 7.6 pending application in the manner contemplated by said Section) and
cash equivalents (other than cash received from capital contributions to, or the
issuance of Capital Stock by Holdings) other than the ownership of shares of
Capital Stock of the Borrower.
 
7.15 Scheme Negative Covenants.  At all times during the Certain Funds Period
and, to the extent applicable under the Scheme, at all times thereafter,
 
(a)  except as consented to by the the Administrative Agent in writing,
increase, or propose an increase in, the price per share at which the Scheme is
proposed or make any other acquisition of any Target Share above the initial
Scheme price (and procure that no Person acting in concert (as defined by the
Takeover Panel Act and the Takeover Code) with any of them shall acquire any
Target share above the initial Scheme price), or otherwise increase the
Acquisition Consideration, unless such increase is funded solely from either an
additional equity contribution from ABG to the extent permitted to be used for
such purpose or any other sources made available from other Group Members which
are not funded through external borrowings;
 
(b) amend, vary, waive or otherwise modify the terms and conditions set out in
the relevant Press Release or the Acquisition Documentation if such amendment,
variation or waiver is material and prejudicial to the interests of the Lenders,
except as consented to by the Administrative Agent (or by each applicable
Lender, in accordance with Section 10.1(a), if such amendment, waiver or
modification of the Press Release or the Acquisition Documentation affects the
interest of such Lender in the manner set forth in clause (A) of Section
10.1(a)) in writing; provided that no such consent shall be required (i) to the
extent required by the Panel on Takeovers and Mergers, the court or any other
applicable law, regulation or regulatory body or (ii) for (in relation to an
Offer) a waiver of the Acceptance Condition to permit the Offer to become
unconditional with acceptance of Target Shares in an aggregate amount of not
less than 75% of the Target Shares to which the Offer relates; provided further
that it is acknowledged and agreed that (A) any reduction in the price per share
or any change in Acquisition Consideration would be material and prejudicial to
the interests of the Lenders, and (B) that this clause (b) shall not apply to
any waiver of Sections 2(a)(v) or 2(e)(excluding subclause (i)) of Part A of
Part 3 of the Scheme Circular (collectively, the “Excluded Conditions”) (it
being further understood, for the avoidance of doubt, that a waiver of an
Excluded Condition shall in no way otherwise act as a waiver to any Certain
Funds Default, Default or Event of Default arising out of the circumstances
giving rise to the failure to satisfy such Excluded Condition);
 
(c) make any public announcement or public statement (other than in the relevant
Press Release or Acquisition Documentation) concerning the Loan Documents or the
parties to the Loan Documents (other than the Loan Parties) in connection with
the financing of the Acquisition without the
 
 
63

--------------------------------------------------------------------------------

 
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) or unless required to do so by
the Takeover Code or Panel on Takeovers and Mergers, the court, any regulation,
any applicable stock exchange, any applicable governmental or other regulatory
authority; and
 
(d) become obliged, or permit any Person acting in concert (as defined in the
Takeover Panel Act and the Takeover Code) with any of them to become obliged, to
make an offer to the shareholders of the Target under Rule 9 of Part B of the
Takeover Code.
 
(e) deliver more than one Conversion Notice to the Administrative Agent.
 
(f) in the case of an Offer, declare the Offer unconditional as to acceptances
until Bidco has received valid acceptances of Target Shares in respect of an
aggregate amount of not less than 75% of the Target Shares.
 
7.16 Specified Negative Covenants.  Immediately after the Commitment Effective
Date, until the Successful Syndication, there shall be no competing issues of
debt securities or commercial bank or other debt facilities in the capital
markets or the syndicated bank market (other than the financings contemplated
hereby, the Securities (and any other senior notes or debt securities issued in
lieu of the Securities), the Incremental Term Loans, fleet vehicle financings
and any interim financings in lieu thereof, any ordinary course of business
bi-lateral financings  (including without limitation any overdrafts and any
committed or uncommitted facilities or lines of credit; provided that such
bi-lateral financings would not have a materially detrimental effect upon the
primary syndication of this Facility) and any refinancing extension, renewal or
replacement of the Existing Debt) by Holdings, the Borrower or any of their
respective Subsidiaries being offered, placed or arranged, (including renewals
or refinancing of any existing debt) in each case, if such debt securities or
bank financing would have, in the reasonable good faith judgment of the Lead
Arrangers, a materially detrimental effect upon the primary syndication of this
Facility without the prior written consent of the Lead Arrangers and the
Administrative Agent.
 
SECTION 8.                      EVENTS OF DEFAULT


If any of the following events shall occur and be continuing:
 
(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or
 
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been false or misleading in any material respect on or as of the date made
or delivered; or
 
(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.10(b) or Section 7 of
this Agreement, or the Borrower shall default in the observance or performance
in all material respects its obligations under the Fee Letter; or
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a)
 
 
64

--------------------------------------------------------------------------------

 
through (c) of this Section), and such default shall continue unremedied for a
period of 30 days after notice to the Borrower from the Administrative Agent or
the Required Lenders; or
 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness (x) the outstanding principal amount of
which exceeds in the aggregate $50,000,000, (y) in the case of such Indebtedness
which is Securitization Indebtedness (including AESOP Indebtedness), (1) an
amortization or termination event pursuant to a securitization program prior to
the end of the scheduled term or revolving period thereunder shall have
occurred, (2) the Borrower and its Subsidiaries shall become unable to finance
the purchase of vehicles and (3) the Borrower shall have failed, by the 45th day
after the occurrence of an event referred to in clause (y)(1) and the expiration
of all grace periods applicable thereto, to either (A) replace such
securitization program with an alternative source of financing having terms not
materially adverse to the Lenders from the program being replaced or having
terms acceptable to the Required Lenders, or (B) obtain a waiver with respect to
the occurrence of such event from the applicable required noteholders or lenders
under such securitization program. Upon the entering into of any replacement
facility referred to in clause (y)(1)(A), the Borrower shall deliver to the
Administrative Agent a written officer’s certificate providing that the Borrower
has sufficient vehicle financing arrangements available to it to carry-on its
business activities consistent, in all material respects, with its past
practices; or
 
(f) (i) any Group Member (other than any Subsidiary which is not a Significant
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member (other than any Subsidiary
which is not a Significant Subsidiary) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member (other than any Subsidiary which is not a Significant Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any Group Member (other than any
Subsidiary which is not a Significant Subsidiary) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group
 
 
65

--------------------------------------------------------------------------------

 
Member (other than any Subsidiary which is not a Significant Subsidiary) shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Group Member (other than any Subsidiary which is not a Significant
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or
 
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to satisfy the “minimum funding standard” (as defined in Section 302 of
ERISA or Section 412 of the Code), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of any Group Member or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA or be determined to be, or expected to be, “at risk”
(within the meaning of Section 430 of the Code or Section 303 of ERISA), (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan (or any Multiemployer Plan is in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA)) or (vi) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions in this clause (g), if any, could
reasonably be expected to have a Material Adverse Effect; or
 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (to the extent not paid or fully covered
by insurance provided by a carrier not disputing coverage) of $50,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or
 
(i) [Reserved]
 
(j) the guarantees contained in Section 2 of the Guarantee Agreement shall
cease, for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or
 
(k) the occurrence of a Change in Control;
 
provided that during the 30-day period following the Initial Funding Date (the
“Clean-up Period”), if a matter or circumstance exists in respect of Target
and/or any of its Subsidiaries which would constitute a breach of the
representations and warranties or a breach of the covenants or a potential or
actual Event of Default, that matter or circumstance will not constitute an
Event of Default if (i) the matter or circumstance does not constitute (A) a
Certain Funds Default or (B) an Event of Default which is not capable of being
cured and (ii) reasonable steps are being taken to cure that matter or
circumstance, unless such matter or circumstance (x) would have a Material
Adverse Effect, (y) has been procured by the Borrower or (z) has not been
remedied by the expiry of the Clean-up Period; provided, further, that the
Clean-up Period shall not apply to any Default or Event of Default resulting
from a breach under any Certain Funds Covenant,
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of
 
 
66

--------------------------------------------------------------------------------

 
paragraph (f) above with respect to the Borrower, automatically the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
 
SECTION 9.                      THE AGENTS


9.1 Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys–in-fact
selected by it with reasonable care.
 
9.3 Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
9.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, e-mail, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to Holdings or the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
 
 
67

--------------------------------------------------------------------------------

 
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 
9.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6 Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
 
9.7 Indemnification.  The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Interim Loan Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to
 
 
68

--------------------------------------------------------------------------------

 
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Interim Loan Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct.  The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
 
9.8 Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.
 
9.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may, on behalf of the Lenders and with the consent of the Borrower (such consent
not to be unreasonably withheld), appoint a successor Administrative Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $500,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
9.10 Co-Documentation Agents and Co-Syndication Agents.  None of the
Co-Documentation Agents or Co-Syndication Agents shall have any duties or
responsibilities hereunder in its capacity as such.
 
SECTION 10.                                MISCELLANEOUS


10.1 Amendments and Waivers.  (a)   Neither this Agreement nor any other Loan
Document, or any terms hereof or thereof may be amended, supplemented or
modified except in accordance
 
 
69

--------------------------------------------------------------------------------

 
with the provisions of this Section 10.1.  The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (A) forgive any principal amount or extend the final
scheduled date of maturity of any Loan or extend the scheduled date of any
amortization payment in respect of any Loan (for the purpose of clarity each of
the foregoing not to include any waiver of a prepayment), reduce the stated rate
of any interest or fee payable hereunder (except in connection with the waiver
of applicability of any post-default increase in interest rates (which waiver
shall be effective with the consent of the Required Lenders)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Interim Loan Commitment, in each case without
the written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents or release all or substantially all of the Subsidiary Guarantors
from their obligations under the Guarantee Agreement except as otherwise
provided in the Loan Documents, in each case without the written consent of all
Lenders; or (D) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
 
(b) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Lender hereby irrevocably (x) authorizes the Administrative
Agent to execute and deliver amendments to (and waivers of) this Agreement, any
Specified Intercreditor Agreements and any documents relating thereto, in each
case, on or after the Initial Funding Date in connection with the entry into the
Second Lien Security Documents and any Specified Intercreditor Agreement (on
behalf of, and without any further consent, authorization or other action by
such Lender) and (y) agrees that, upon the execution and delivery thereof, such
Lender will be bound by the provisions of any Specified Intercreditor Agreement,
as if it were a signatory thereto and will take no actions contrary to the
provisions of any Specified Intercreditor Agreement and (z) agrees that no
Lender shall have any right of action whatsoever against Administrative Agent as
a result of any action taken by the Administrative Agent pursuant to this
paragraph or in accordance with the terms of any Specified Intercreditor
Agreement.  The Administrative Agent shall have the benefit of the provisions of
Section 9 of this Agreement with respect to all actions referred to in this
paragraph and all actions taken or omitted to be taken by it in accordance with
the terms of any Specified Intercreditor Agreement to the full extent thereof.
 
(c) Notwithstanding anything to the contrary contained in this Section 10.1, the
Administrative Agent may, with the consent of the Borrower, amend, modify or
supplement this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency, without any further action or consent of any
other party to any Loan Documents, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Lenders
shall have received, at least five Business Days’ prior written notice thereof
and the Administrative Agent shall not
 
 
70

--------------------------------------------------------------------------------

 
have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment.
 
(d) Notwithstanding anything to the contrary contained in this Section 10.1, the
Administrative Agent and the Lenders will (i) negotiate in good faith any
amendment or modification to the Loan Documents (including, without limitation,
any amendments to the representations and warranties, undertakings and events of
default contained therein) which are requested by the Borrower following input
from the management of the Target and its Subsidiaries on the anticipated
operational requirement and flexibility of the Borrower and its Subsidiaries
following completion of the Offer and the Transactions and (ii) use commercially
reasonable efforts to execute any such documents required to implement any such
amendment or modification.
 
10.2 Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic transmission, when received, addressed as follows in the
case of Holdings, the Borrower and the Administrative Agent, and as set forth in
an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:
 
Holdings:
Avis Budget Holdings, LLC
 
6 Sylvan Way
Parsippany, New Jersey 07054
Attention:  David B. Wyshner
 
Telecopy:  (973) 496-5080
 
Telephone:  (973) 496-7938
   
Borrower:
Avis Budget Car Rental, LLC
 
6 Sylvan Way
Parsippany, New Jersey 07054
Attention:  David B. Wyshner
 
Telecopy:  (973) 496-5080
 
Telephone:  (973) 496-7938
   
Administrative Agent:
Morgan Stanley Senior Funding, Inc.
1 Pierrepont Plaza
7th Floor
Brooklyn, New York 11201
 
Attn: Jane Chen
Telephone: (718) 754-2034
Telecopy: (718) 233-1868

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved
 
 
71

--------------------------------------------------------------------------------

 
by it; provided that approval of such procedures may be limited to particular
notices or communications.
 
10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5 Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of Simpson Thacher
& Bartlett LLP and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the Initial
Funding Date (in the case of amounts to be paid on the Initial Funding Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender and the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel to the Lenders and of
counsel to the Administrative Agent; provided, that the Borrower shall not be
liable for the fees and disbursements of more than one separate firm for the
Lenders (unless there shall exist an actual conflict of interest among the
Lenders) in connection with any one action or any separate but substantially
similar or related actions in the same jurisdiction, nor shall the Borrower be
liable for any settlement or extra-judicial resolution of claims without the
Borrower’s written consent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and similar taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (other than
with respect to taxes, which shall be governed exclusively by Section 2.19) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have
 
 
72

--------------------------------------------------------------------------------

 
resulted from the gross negligence or willful misconduct of such Indemnitee;
provided further, that that the Borrower shall not be liable for the fees and
disbursements of more than one separate firm for any Indemnitees (unless there
shall exist an actual conflict of interest among such Indemnitees) in connection
with any one action or any separate but substantially similar or related actions
in the same jurisdiction, nor shall the Borrower be liable for any settlement or
extra-judicial resolution of such Indemnitees’ claims without the Borrower’s
written consent.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor.  Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to David B. Wyshner (Telephone No. 
973-496-7938) (Telecopy No. 973-496-5080), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive repayment of the Loans and all
other amounts payable hereunder.
 
10.6 Successors and Assigns; Participations and Assignments. (a)  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.
 
(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Interim Loan Commitments and the Loans at the time owing to it)
with the prior written consent of:


(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8(a) or (f) has occurred and is continuing,
any other Person; and provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received written notice thereof; and


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an affiliate of a Lender or an Approved Fund.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Interim Loan Commitments or Loans, the amount of the Interim
Loan Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided
 
 
73

--------------------------------------------------------------------------------

 
that (1) no such consent of the Borrower shall be required if an Event of
Default under Section 8(a) or (f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;


(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Interim Loan Commitments of, and principal
amount of and interest on the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)(i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Interim Loan Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance
 
 
74

--------------------------------------------------------------------------------

 
of such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
shall be subject to the limitations of, Sections 2.18, 2.19 and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, and
subject to paragraph (c)(ii) of this Section, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.
Each Lender that sells a participation, acting solely for this purpose as an
agent of the Borrower, shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Interim Loan Commitments, Loans or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Interim Loan Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.


(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant shall not be entitled to receive any funds directly from the
Borrower in respect of Sections 2.18, 2.19, 2.20 or 10.7 unless such Participant
shall have provided to Administrative Agent, acting for this purpose as an agent
of the Borrower, such information as is required to be recorded in the Register
pursuant to paragraph (b)(iv) above as if such Participant were a Lender. No
Participant shall be entitled to the benefits of Section 2.19 unless such
Participant complies with Section 2.19(e) and (f) as though it were a Lender.


(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.


(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
 
             (f)  Notwithstanding the foregoing, any Conduit Lender may assign
any or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b).  Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar
 
 
75

--------------------------------------------------------------------------------

 
law, for one year and one day after the payment in full of the latest maturing
commercial paper note issued by such Conduit Lender; provided, however, that
each Lender designating any Conduit Lender hereby agrees to indemnify, save and
hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
 
10.7 Adjustments; Set-off.  (a)  Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefitted Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 8, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
 
10.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
10.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.10 Integration.  This Agreement, the Fee Letter and the other Loan Documents
represent the entire agreement of Holdings, the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set
 
 
76

--------------------------------------------------------------------------------

 
forth or referred to herein or in the other Loan Documents.
 
10.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12 Submission To Jurisdiction; Waivers.  Each of the Agents, Lenders,
Holdings and the Borrower hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
located in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be, at its address set forth in Section 10.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided,
however, that nothing in this Section 10.12(e) shall limit or otherwise impair
the obligations of the Borrower under Section 10.5.
 
10.13 Judgment.  The obligations of the Borrower in respect of this Agreement
and the other Loan Documents due to any party hereto shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such party is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency
such party may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due under such judgment to
such party in the original currency, the Borrower, as the case may be, agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify
such party against such loss, and if the amount of the original currency so
purchased exceeds the sum originally due to any party to this Agreement, such
party agrees to remit to the Borrower such excess.  The provisions of this
Section 10.13 shall survive the termination of this Agreement and payment of the
obligations of the Borrower under this Agreement and the other Loan Documents.
 
10.14 Acknowledgements.  Each of Holdings and the Borrower hereby acknowledges
that:
 
 
77

--------------------------------------------------------------------------------

 
(f) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(g) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
or the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
(h)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings or the Borrower and the Lenders.
 
10.15 Releases of Guarantees.  (a)  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below.
 
(b) At such time as the Loans and the other obligations under the Loan Documents
(other than any unasserted contingent indemnification obligations) shall have
been paid in full and the Interim Loan Commitments have been terminated, the
Guarantee Agreement and all obligations (other than those expressly stated to
survive such termination) of each Loan Party under the Guarantee Agreement shall
terminate, all without delivery of any instrument or performance of any act by
any Person.
 
10.16 Confidentiality.  Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates for performing the purposes of a Loan Document, (d) upon the request
or demand of any Governmental Authority, (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, after notice to the Borrower if reasonably feasible,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, after notice to the Borrower if reasonably feasible and not
otherwise prohibited, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any other
self-regulatory body or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document.
 
10.17 WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO, INCLUDING HOLDINGS,
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
 
78

--------------------------------------------------------------------------------

 
10.18 USA Patriot Act.  Each Lender hereby notifies Holdings and the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender to identify
Holdings and the Borrower in accordance with the USA Patriot Act.
 
79

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
 
 
 
 
By
AVIS BUDGET HOLDINGS, LLC
 
 
 
/s/ David T. Calabria
     
Name:David T. Calabria
Title: Vice President and Assistant Treasurer
 



 
 

 
 
 
 
 
By
AVIS BUDGET CAR RENTAL, LLC
 
 
 
/s/ David T. Calabria
     
Name:David T. Calabria
Title: Vice President and Assistant Treasurer
 



 
 

 
 
 
 
 
By
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Co-Syndication Agent and
as a Lender
 
/s/ Justin Kotzin
     
Name: Justin Kotzin
Title: Authorized Signatory
 



 
 

 
 
 
 
 
By
CITIBANK, N.A., as Co-Syndication Agent and as a
Lender
 
 
/s/ Justin Tichauer
     
Name: Justin Tichauer
Title: Vice President
 



 
 

 
 
 
 
 
By
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Co-Documentation Agent and as
a Lender
 
 
/s/ Michael Madnick
     
Name: Michael Madnick
Title: Managing Director
 

 

 
 
 
By
 
 
/s/ Yuri Muzichenko
     
Name: Yuri Muzichenko
Title: Director
 



 
 

 
 
 
 
 
By
THE BANK OF NOVA SCOTIA, as
Co-Documentation Agent
and as a Lender
 
/s/ David L. Mahmood
     
Name: David L. Mahmood
Title: Managing Director
 



 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
 
 
 
 
By
THE ROYAL BANK OF SCOTLAND PLC, as
Co-Documentation Agent and as a Lender
 
 
/s/ James Welch
     
Name: James Welch
Title: Director
 


